Exhibit 10.3
 
VERIZON
SERVICE ORDER FORM
 
SOF Number:  1-UU2XUS
 
 
All of the services provided by Verizon Canada Ltd. ("Company") in this
agreement and described below are collectively referred to as the "Services",
and the fees and charges for the Services are set out in this Service Order Form
("SOF").  This SOF, together with the Company's General Service Agreement
("GSA") and the Schedules referenced and incorporated herein shall form the
agreement for the Services ("Agreement").
 
A. CUSTOMER INFORMATION
   
Full Legal Name of Customer
 
The Ultimate Software Group of Canada, Inc.
     
Customer’s Jurisdiction of
   
Incorporation/Continuance:
 
Ontario
     
Registered Office Address:
 
100 King Street West, I First Canadian Place
   
Suite 1600
   
Attention:  Paul Harricks, Esq.
     
Guarantor and Agent Address for Invoices and Notices
 
The Ultimate Software Group, Inc.
   
2000 Ultimate Way
   
Weston, Florida
   
USA
   
33326
   
(800) 432-1729
     
Telephone:
   
Facsimile:
   

 
 
1

--------------------------------------------------------------------------------

 


B. CHARGES
                   
Item
 
Service Description
 
Hub City
 
Qty
 
One-Time Charges NRC (per Service)
 
Monthly Minimum Recurring Charge MRC (per Service)
 
Minimum Service Period (months)
1
 
Data Center Colocation: Internet
                       
Colocation-TOR6:
                       
Space-Full Cabinet
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
2
 
Data Center Colocation: Internet
                       
Colocation-Options: Power-30A UPS
                       
250V receptacle: Twistlock
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
3
 
Data Center Colocation: Internet
                       
Colocation-Options: Power-30A Non-UPS
                       
250V receptacle: Twistlock
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
4
 
Data Center Colocation: Internet
                       
Colocation-Options: Power-20A UPS
                       
250V receptacle: Twistlock
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
5
 
Data Center Colocation: Internet
                       
Colocation-Options: Power-20A Non-UPS
                       
250V receptacle: Twistlock
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
6
 
Data Center Colocation: Internet
                       
Colocation Connectivity-Ethernet:
                       
Burstable Full Duplex: 0-3Mbps
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                         
7
 
Data Center Colocation: Internet
                       
Colocation-Options: Patch Panel Cross
                       
Connection: N/A
 
Toronto6-Tor6
 
[***]
 
[***]
 
[***]
 
36 Months
                             
Total:
         
[***]
 
[***]
   

36 Months
 
[***] Indicates a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portions have been filed separately with the Securities and Exchange
Commission.
 
2

--------------------------------------------------------------------------------

 
 
ALL AMOUNTS EXPRESSED ABOVE ARE IN CANADIAN DOLLARS. Additional terms and
conditions applicable to the listed Services are set out in the applicable
Schedule(s) that form part of this Agreement.
 
C. AGREEMENT DOCUMENTS
 
Subject only to those amendments set forth expressly in this SOF, if any, the
Customer has read all of the following terms and conditions (incorporated by
reference or otherwise) in their entirety prior to executing this SOF and
accepts these terms and conditions as the exclusive, enforceable and entire
Agreement between the parties with respect to the Services:
 

                   
1.
 
General Service Agreement
 
Annex 1
2.
 
Service Schedule:
 
Annex 2
3.
 
Acceptable Use Policy
 
Annex 3

 
The undersigned represents and warrants that: (1) the Customer is a valid and
subsisting corporation with all corporate power to enter this agreement; and (2)
the undersigned is the authorized signing authority of the Customer and has all
necessary authority to enter this Agreement on behalf of the Customer.
 
D. SERVICE ORDER TERM AND AGREEMENT
 
1. All defined terms in this Service Order Form not otherwise defined herein
shall have the respective meanings ascribed to each such term in the GSA or the
applicable Schedule(s).
 
2. The Customer’s Minimum Service Period for the Services will commence upon
Services Effective Date (as defined in the GSA) and end following the number of
Monthly Periods set out in Subpart B under “Minimum Service Period” (“Minimum
Term”), unless earlier terminated in accordance with the Agreement.
 
3. The Effective Date of this Agreement shall not occur until this Service Order
Form is fully executed by the parties and credit approval has been confirmed by
Company (which credit approval will be deemed granted only upon the Service
Effective Date).
 
4. This Agreement (together with any URL document incorporated by reference
herein) shall constitute the entire agreement between the parties with respect
to the applicable and referenced Services, and all prior or other understandings
between the parties (in writing or orally) are null and void.
 
5. All rates, charges, credits and discounts for the Services contained herein
will be effective on the relevant Services Effective Date. Company shall send
the Customer’s invoices for Services to the billing agent’s address set forth in
Section A hereto, and payment will be made to the following Company address:
Verizon Canada Ltd., 60 Adelaide Street East, Toronto, Ontario, Canada M5C 3E4,
Attention: Controller or as Company may direct from time to time in writing.
Company shall send invoices to Customer at the Gurantor’s billing address set
forth in Subpart A, above (“Agent”) and Agent shall act as the payment agent for
the Customer in respect of the Services.
 
6. The Ultimate Software Group Inc. (“Guarantor”) hereby guarantees payment of
all amounts due to Company hereunder, and this guarantee constitutes a valid and
legally binding obligation of Guarantor, enforceable against it in accordance
with its terms, subject to applicable bankruptcy law. Guarantor unconditionally
and irrevocably guarantees to Company, as an absolute and continuing guarantee:
(a) the due and prompt performance and observance by Supplier of all of the
covenants, agreements and obligations (collectively, the “Covenants”) of
Customer in the Agreement; and (b) the payment or reimbursement of all losses
that Company incurs enforcing its rights and remedies against Customer. In the
event of a default by Customer in the due and prompt performance, fulfillment or
satisfaction of any of the covenants, Guarantor will, promptly upon demand by
Company, perform (where permitted by applicable law or regulation), fulfill, or
satisfy, or otherwise cause the performance, fulfillment, and satisfaction of
such Covenants. Any liability of Guarantor under this Guarantee arising from
Customer’s liability to pay any amounts under the Agreement will not be in
excess of any such amounts for which Customer is liable under the Agreement.
Guarantor will be entitled to all rights, privileges, and defences otherwise
available to Customer under the Agreement with respect to such liability,
including without limitation all provisions of the Agreement relating to
limitation of liability. For greater certainty, this Section 6 will not be
construed to limit Guarantor’s obligation to perform and observe all Covenants
of Guarantor under the Agreement. Guarantor is and will continue to be liable
under this Guarantee notwithstanding:
 

 
(a)
 
any renewals or extensions of time for performance of any of the Covenants or
other indulgence, forbearance or delay which may be granted from time to time to
Customer with or without the knowledge or consent of Guarantor;
         
(b)
 
any renewals or extensions of time for performance of any of the Covenants or
other indulgence, forbearance or delay which may be granted from time to time to
Guarantor;
         
(c)
 
any repayment from time to time of the whole or part of any amounts payable by
Customer to Company under the Agreement;
         
(d)
 
any amendment of the Agreement, whether with or without notice to Guarantor;
         
(e)
 
the voluntary or involuntary liquidation, dissolution, consolidation or merger
(or the sale or other disposition of all or part of the assets) of Customer;
         
(f)
 
any reorganization or change in the business, management, capital structure,
share ownership or organization of Customer; or
         
(g)
 
the sale of the assets or undertaking of Customer upon an arrangement,
bankruptcy, insolvency, reorganization or other similar proceeding or occurrence
relating to Customer.

 
 
3

--------------------------------------------------------------------------------

 
 
Except as expressly set out herein, Company will not be bound to exhaust its
recourses or remedies against Customer or commence any action against Customer
requiring performance of the Covenants prior to enforcing its rights under this
Guarantee and Company may enforce the various remedies available to it at law or
in equity concurrently or successively and may proceed against Guarantor in such
order as it may determine. Company will not proceed against Guarantor under this
Guarantee until demand for performance of the Covenants has been made to
Supplier and Guarantor. Such demand will be deemed to have been effectively made
upon Guarantor if and when notice in writing containing such demand addressed to
Guarantor is given in accordance with the notices section of the GSA and will be
deemed to have been effectively made upon Customer if and when notice in writing
containing such demand addressed to Customer is given in accordance with the
GSA.
 
7. The Company’s paper invoices shall prevail to the extent of any such
discrepancy, and shall be determinative. Applicable taxes will be added to the
rates set forth in Section B.
 
8. Upon request, Company agrees to submit a certification letter, acceptable to
Company, that attests to the accuracy of information Company provides to
Customer and/or Customer’s auditor(s) and which relates to Company’s security
controls at its Toronto Data Centre. Request for such certification letter shall
be limited to twice annually.
 
9. The parties agree that Customer will have the right, exercisable within [***]
days’ of receipt of notice (or written confirmation from Company otherwise) that
Company has ceased to perform annual or other periodic audits as set out in
Section 17 of the Service Schedule at Annex 2 hereto, to terminate this SOF upon
at least [***] day’s prior written notice to Company, without penalty or
liability, and subject only to payment of all fees and charges due and payable
to date of termination.
 
10. This Agreement form will be of no force and effect and any offer to supply
services herein will be withdrawn by Company unless this Agreement is executed
by Customer and received by Company on or before September 14, 2009.
 
11. Overage pricing for connectivity services set out in Subpart B.6, above. No
downgrades permitted:
 

         
Minimum Speed
 
MRC
[***]
 
 
[***]
 
[***]
 
 
[***]
 
[***]
 
 
[***]
 
[***]
 
 
[***]
 
[***]
 
 
[***]
 
[***]
 
 
[***]
 
[***]
 
 
[***]
 

 
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT (“EFFECTIVE DATE”)
AS OF THE DATE SET FORTH OPPOSITE THE LAST-AFFIXED SIGNATURE BELOW.
 
Verizon Canada Ltd.
     
The Ultimate Software Group of Canada, Inc.
   
Per:
    /s/ John Pigatsiotopoulos      
Per:
 
/s/ Robert Manne
       
John Pigatsiotopoulos
         
Name:
 
ROBERT MANNE
       
Sales Director
         
Title:
 
VICE PRESIDENT
   
Date:
         
Date:
 
9/23/09
                                         
I have authority to bind the corporation
               
The Ultimate Software Group, Inc.
                                         
per:
 
/s/ Robert Manne
                   
Name:
 
ROBERT MANNE
                   
Title:
 
SENIOR VICE PRESIDENT
               
Date:
 
9/23/09
                   
As Guarantor and Payment Agent only
   

 
[***] Indicates a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portions have been filed separately with the Securities and Exchange
Commission.

 
4

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO SOF 1-UU2XUS
GENERAL SERVICE AGREEMENT
 
This General Service Agreement (“GSA”) sets forth the general service terms for
Verizon Canada products and services, and is binding on Customer upon execution
and delivery to Verizon Canada Ltd. (“Company”). Company is acting on behalf of
each Company Affiliate and their respective successors to the extent that
services referred to in this GSA are provided by one or more such Company
Affiliates. This GSA incorporates by reference the attached schedules (referred
to collectively herein as the “Schedules” or referred to individually herein as
a “Schedule”). Company or its Affiliates and their respective successors
(collectively hereafter, “Company”) will provide to Customer, and Customer will
purchase from Company those service(s) described in the Schedules to this
Agreement (collectively, the “Services”) at the rates, discounts, and upon such
other terms and conditions described in the Schedules for the applicable
Service. The rates, charges, credits and discounts for Services will be
effective on the date the Company activates the Service (the “Services Effective
Date”).
 
1.0 DEFINITIONS AND INTERPRETATION.
 
1.1 “Affiliate” means any entity controlling, controlled by or under common
control with a party to this Agreement. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity, means the
possession, directly or indirectly, of the power to direct or exercise a
controlling influence over the management or policies of such entity, whether
through the ownership of voting securities, by contract or otherwise.
 
1.2 “Base Rates” means: (i) for Services priced herein at any of standard US or
foreign Tariff (as defined at subsection 1.12), or for standard published or
standard list rates herein (if any), such rates as reduced by the applicable
discounts (if any) provided to Customer pursuant to this Agreement; and (ii) for
Services as to which a specific rate is set forth herein, such rate; or (iii)
for Services for which no specific rates or discounts are set forth herein, the
standard rates applicable for such services following application of the
discounts (if any) received by Customer.
 
1.3 “Cause” means: (a) a failure to perform a material obligation by the other
party under this Agreement, other than non-payment of Service, which failure is
not remedied within thirty (30) days of such defaulting party’s receipt of
written notice thereof; or (b) Customer’s failure to pay an undisputed invoice
for Services under this Agreement within the time period required by Section 6.0
below, which Cause may only be exercised by Company.
 
1.4 “Agreement Effective Date” means the date on which Customer signs the
applicable Service Order Form(s) for Company Services.
 
 
5

--------------------------------------------------------------------------------

 
 
1.5 “Confidential Information” is defined in Section 8.1 hereof, and includes
information that is provided by or on behalf of either party (“Discloser”) to
the other party (“Recipient”) related to: (a) the subject matter of this
Agreement, (b) additional or modified Company products and/or Company services
or other performance that reasonably could be provided under this Agreement
(including, without limitation, Requests for Proposals, Requests for Quotes and
Requests for Information, and their respective responses, that contemplate
provision of Company products or Company services under this Agreement), and (c)
information to which a Recipient otherwise gains access as a consequence of
performance of this Agreement, and in any of the above cases, should reasonably
have been understood by the Recipient because of legends or other markings, the
circumstances of disclosure or the nature of the information itself, to be
proprietary and confidential to the Discloser, to an Affiliate of the Discloser
or to a third party; and (d) this Agreement. Confidential Information may be
disclosed in written or other tangible form (including on magnetic media) or by
oral, visual or other means. The terms, including without limitation pricing, of
this Agreement are Confidential Information of Company.
 
1.6 “Contract Year” means each consecutive twelve (12) Monthly Periods of the
Term commencing on the Services Effective Date or on each anniversary thereof.
 
1.7 “Eligible Usage Charges” means Customer’s Recurring Charges and Usage
Charges for one or more Services provided under this Agreement, which charges
are calculated at Base Rates, for the purposes of Annual Minimum or Subminima,
if any. Eligible Usage Charges do not include the following: (i) Taxes (as
defined in Section 9.1 below); (ii) charges for equipment and colocation; (iii)
charges incurred where Company acts as agent for Customer in the acquisition of
goods or services; (iv) non-recurring charges (e.g., installation, build-out,
expedite or de-installation charges); (v) calling card surcharges (except as
otherwise expressly provided for herein); (vi) monthly recurring non-usage
charges (e.g., carrier access, or other statutory or regulatory charges,
contributions or fees ); (vii) Governmental Charges (as defined in Section 3.1
below); and (viii) other charges expressly excluded in the applicable Schedule
to the Agreement.
 
1.8 “Monthly Period” means a monthly billing period for Services under this
Agreement.
 
1.9 “Nonqualified ROW Services” means: (i) non-Canadian Company Internet
Services; (ii) international services or products provided outside Canada by the
appropriate Company-affiliated operating company; (iii) rest-of-world Company
Conferencing services (“ROW Conferencing Services”); and (iv) services
provisioned by Embratel (in Brazil)).
 
1.10 “Quarter” means each consecutive three (3) Monthly Periods within the Term,
commencing with the Services Effective Date and each three (3) month anniversary
thereof.
 
1.11 “Recurring Charges” means those charges associated with the Customer’s use
of those Services for which charges are specified on the basis of a monthly
recurring charge.
 
1.12 “Tariff” means the tariffs on file with United States of America (“US”)
domestic governmental bodies or other governmental bodies outside the US
(including, without limitation, the Canadian Radio-Television and
Telecommunications Commissions or “CRTC”) governing the rates and/or terms and
conditions of Services that are subject to tariff filings, including, without
limitation, the US state Public Utilities Commissions, as applicable.
 
1.13 “Usage Charges” means those charges associated with those Services for
which charges are specified on the basis of per minute of use, usage of a
fraction of a minute, per Mbps/Gb, burstable or tiered use, or rate of usage
otherwise indicated in any Service Order.
 
1.14 Interpretation. Capitalized terms not otherwise defined in this Agreement
will have the definition given to them in any applicable Tariff, Policy and/or
the Guide (as defined in Section 2.2 below) where applicable to the Services
subject to this Agreement.
 
1.15 Headings Not Controlling. Section titles or references used in this
Agreement will be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties evidenced hereby.
 
1.16 Order of Precedence — Interpretation. The contractual relationship between
Company and Customer will be governed by the following order of precedence: (a)
applicable Tariffs; (b) provisions in (i) the Service Order Forms (“Service
Orders” or “SOFs”) containing fees and charges and any other term or condition —
all of which may expressly apply in lieu of, or that apply in addition to,
provisions contained in Tariffs and/or the Guide (as defined in subsection 2.2);
and (ii) the Schedules for each Company service ordered hereunder; and (iii) the
main body of this GSA; and (c) provisions contained in the Guide with respect to
Affiliate services outside Canada. When any Tariff provisions are cancelled,
Services will continue to be provided pursuant to this Agreement, as
supplemented by the Guide where applicable. Company’s Guide, which will contain
Service product descriptions, definitions, terms and conditions, and pricing for
Services outside Canada, is accessible on Company Affiliates’ internet website
(http://www.verizonbusiness.com/) (or at such other URL as may be designated by
Company from time to time) and at Company’s Affiliates’ headquarters during
regular business hours. The Guide may be modified by Company’s Affiliates from
time to time, as specified in the Guide.
 
 
6

--------------------------------------------------------------------------------

 
 
2.0 PROVISION OF SERVICE AND CUSTOMER RESPONSIBILITIES.
 
2.1 Provisioning. Company will provide to Customer the Services more
particularly described in the applicable Schedules to this Agreement. Customer
is eligible to receive only those features available to each Service’s option
type. It will be the Customer’s obligation to furnish to its Company account
team all information necessary for Company to invoice and provide the Services
to Customer including, without limitation, circuit installation and
disconnection authorizations for those Customer circuits intended to receive, or
which have been receiving, custom rates. Customer is financially responsible for
all obligations accrued during the Term from any use of the Services under this
Agreement. All Services are provided subject to pricing and availability of
service from the Company’s telecommunications carrier. Company reserves the
right to: (a) cancel any ordered Service based on lack of availability of
service from the Company’s telecommunications carrier; and (b) adjust pricing
subject to final determination of Customer location according to the definition
of municipal and/or city boundaries. Without releasing it from any of its
obligations, Company is entitled at any time, and without notice, to utilize the
services of one or more of its Affiliates, sub-contractors (including licensed
carriers or service providers in countries where Company is not licensed) in
connection with the performance of its obligations under this Agreement.
 
2.2 Affiliate Services Outside Canada. As supplemented by this Agreement,
Company’s provision of Services to Customer will be governed by (i) Company
Affiliate’s state Tariffs for intrastate services and local services in the US,
(ii) Non-US filed Tariffs for Non-US Services, if any, and (iii) Company
Affiliates’ “Service Publication and Price Guide” (“Guide”) for interstate and
international (where originating or terminating in the US) services, except for
exchange access services which continue to be furnished pursuant to Tariff. This
Agreement incorporates by reference applicable Tariffs and the Guide.
 
2.3 Service Classifications. The Services may consist of one or more of the
following:
 
2.3.1 Regulated Tariffed U.S. Services. Certain Services, including, but not
limited to, domestic US intrastate and USA local services, are currently
provided by Company Affiliates to Customer pursuant to the Tariff filed by
Company Affiliates in the US State where such Service is provided (“Regulated
Tariffed Services”), which Tariff may be modified by Company from time to time
in accordance with law. Domestic US intrastate and US local services will be
provided pursuant to requirements imposed by US state law or regulatory
authority. Company may provide to Customer certain US and other foreign
telecommunications Service(s) pursuant to the applicable Tariffs and price lists
of Company and its US-based Affiliates and successors. Where applicable,
Attachment 1 shall set out any additional rates, discounts and certain other
provisions applicable to the Services in this regard. Company’s Affiliates will,
if required, file a Tariff Option consistent with the terms of Attachment 1.
Customer will pay standard Tariffed rates for domestic US intrastate inbound and
outbound voice service in all US states.
 
2.3.2 Regulated Non-Tariffed U.S. Services. Services which are subject to US
Federal Communications Commission (“FCC”) regulation but which are not provided
pursuant to a Tariff may be referred to hereafter as “Regulated Non-Tariffed
Services”. The term “Regulated Non-Tariffed Service(s)” means only those
services provided by Company’s Affiliates to Customer pursuant to Attachment 2,
if any. Attachment 2 shall set out any additional rates, discounts and certain
other provisions applicable to the Services in this regard and shall constitute
a “Specialized Customer Arrangement” as defined in the Guide. No additional
credits apply.
 
2.3.3 Non-Regulated Services. “Non-Regulated Services” means those Services that
are not regulated by regulatory authority, including, but not limited to,
Non-USA Services.
 
2.4 Acceptable Use Policy. All use of the Services must comply with the
then-current version of the Acceptable Use Policy (“AUP”) of the countries where
Customer uses an Internet service (and in the event no AUP exists for a country,
the Canadian AUP applies). The applicable AUP is available at the following URL:
http://www.verizonbusiness.com/terms/. (or at such other URL as may be
designated by Company from time to time). Customer agrees to read and adhere to
the AUP and cause its customers and end-users of the Services to read and adhere
to the AUP. Customer will ensure that the AUP is adhered to by each user of the
Services. Company reserves the right to amend the AUP from time to time,
effective upon posting of the revised AUP at the designated URL or other notice
to Customer. Company reserves the right to suspend the Services or terminate
this Agreement effective upon notice for a violation of the AUP.
 
2.5 Additional Costs. Company is not required to provide any Service where: (i)
Company would have to incur unusual expenses which the Customer will not pay;
for example, for securing rights of way or for special construction or where
Service is not available; (ii) Customer owes undisputed amounts to Company or
its Affiliates that are past due other than as a guarantor; or (iii) Customer
does not provide a reasonable deposit or other alternative required by Company.
Company or its telecommunications contractors shall be responsible for
installing and maintaining the Service facilities required to provide Services
to the agreed-upon service demarcation point or termination point, as
applicable, at each Customer Site. For greater certainty, Company may terminate
a Service Order accepted (or deemed accepted) by the parties hereunder within
thirty (30) business days of such acceptance (or deemed acceptance) without
liability, where Company, acting in good faith, determines that it may incur
additional installation costs in respect of the installation of applicable
Services, where such additional costs were not ascertained or determined upon
the date of acceptance (or deemed acceptance) of the Service Order. For the
purposes of this Agreement, “Customer Site” shall mean any Customer-designated
site or termination point, carrier-to-carrier interface or third party
termination point to or at which the Service is to be provided.
 
2.6 No Resale. Except as otherwise stated in this Agreement, Customer may not
resell, charge, transfer or otherwise dispose of the Services (or any part
thereof) to any third party.
 
2.7 Network Compliance.
 
(a) Customer agrees that although Company has no obligation whatsoever to
monitor, review, inspect, screen, audit or otherwise verify content of the
information passing through Company’s host computers, network hubs and points of
presence (“Network”), Company shall have the right to undertake any such
activities concerning compliance with the restrictions under this Agreement.
 
(b) Any access to third party networks directly connected to the Company’s
Network by the Customer must also comply with the rules appropriate for such
third party networks.
 
 
7

--------------------------------------------------------------------------------

 
 
2.8 Interconnection. Unless otherwise specified in a Schedule or SOF, Customer
has sole responsibility for obtaining, installing, testing and maintaining all
equipment, software and/or communications services necessary for interconnection
with Verizon’s Network, Company’s service demarcation point, or otherwise for
use in conjunction with any of the Services or the services that Company or its
telecommunications or other contractors do not provide (the “Customer
Facilities”). In no event will the untimely installation or non-operation of
Customer Facilities relieve Customer of its obligation to pay any non-recurring
Charges for the Services. Customer will have sole responsibility for ensuring
that such equipment, software and services are compatible with Company’s
requirements and that they continue to be compatible with any modifications to
any of the Services by Company from time to time.
 
2.09 Equipment. Customer acknowledges that, unless otherwise specified elsewhere
in this Agreement, Company is the owner of all right, title and interest in
Customer premise equipment provided by Company in connection with the Service
(“CPE”), or has obtained the right to make any CPE available for use by
Customer. The CPE will at all times remain the property of Company or a third
party, as the case may be, regardless of the manner in which it is installed or
attached, and may not be used or operated by any person other than the Customer,
or those for whom the Customer is responsible at law. Customer shall be
responsible for any loss, cost, claim or damage caused to or by the CPE from any
cause whatsoever including, without limitation, theft, or in connection with its
installation, removal, use, maintenance or repair, unless such loss or damage is
due to the negligence or wilful misconduct of Company or Company’s authorized
agents. All CPE is provided on an “as is” basis, without any warranty
whatsoever, including any warranty of fitness for purpose. CPE and any other
equipment in the Company’s Space or on the Company’s premises may be subject to
a lien and may include a registered security interest in favour of Company, its
successors or its financiers. Customer hereby grants to Company, and Company
reserves, a purchase money security interest in any CPE sold by Company to
Customer in the amount of its purchase price as stated in the applicable SOF.
Any such security interest shall be satisfied by payment in full of the invoiced
amount. Customer agrees to execute any and all such documents, including
financing statements, as may be necessary for Company to perfect such security
interest. Notwithstanding the foregoing, a copy of this Agreement may be filed
on behalf of Company with the appropriate authorities at any time after
signature by Customer as and for financing statement. Customer shall pay all
costs associated with securing any Company CPE hereunder, including any personal
property security registration fees, UCC registration fees, or similar foreign
registration fees, or other costs, and Company may set these costs off against
any amount otherwise owed to Customer. Company may enter Customer premises on
reasonable notice to Customer to repossess CPE in the event of any termination
in accordance with the terms of this Agreement, or Company may, in its
discretion, direct Customer to deliver the CPE to Company, at Customer’s cost
and expense, provided that, notwithstanding the foregoing, any Company CPE that
is not returned or recovered by Company within [***] days after the termination
or expiration of the relevant service order or Agreement, as applicable, shall
be subject to an additional charge of [***]or the depreciated value (on a [***]
declining balance basis) of the relevant CPE, whichever is greater. Customer
shall designate one contact and one alternative contact, who together or
separately shall be available on an aggregate seven days per week, 24-hours per
day basis to provide Company personnel or its agents with access for the
purposes of this section.
 
2.10 Company Tariff, Policy and Guide. Company may amend Tariffs and applicable
policy, including the AUP (“Policy”) and/or the Guide from time to time. If
enforcement of any modification made by Company to the Tariff(s) Policy and/or
Guide affects Customer in a Material and Adverse manner, Customer, as its sole
remedy, may discontinue the affected Service without liability for early
termination charges (except for payment of all charges incurred up to the
effective date of such Service discontinuance) by providing Company with written
notice of discontinuance. To exercise this remedy, Company must receive written
notice within [***] days of Customer’s first learning of Company’s enforcement
of such modification. Company may avoid service discontinuance and Customer’s
right to terminate hereunder shall be null and void if, within [***] days of
receipt of Customer’s written notice, it agrees to amend this Agreement to
eliminate the applicability to Customer of the relevant Tariff, Policy and/or
Guide provision. A “Material and Adverse” change, for the purposes of this
Agreement, shall not include, nor be interpreted to include: (1) the
introduction of a new service or any new service feature associated with an
existing service, including all terms, conditions and prices relating thereto;
(2) an adjustment (either an increase or a reduction) of a published underlying
service price not expressly fixed in this Agreement; or (3) the introduction or
revision of charges established and published by Company to recover amounts
imposed on it, or which it is required or permitted to collect from or pay to
others, by a governmental or quasi-governmental authority.
 
3.0 RATES, CHARGES AND DISCOUNTS FOR THE SERVICES.
 
3.1 Charges Generally. Rates, charges and discounts for specific Services are
provided in the applicable Attachment, Schedule or Service Order. Except as
expressly provided to the contrary, the rates and charges set forth are in lieu
of, and not in addition to, any discounts, promotions and/or credits (Tariffed,
standard or otherwise). Any rates that are specifically designated as “fixed”
will not increase or decrease during the Term. For Services not specifically set
forth in this Agreement, including, but not limited to, all dedicated access and
egress charges and all other charges related to said access and egress not
specifically set forth in this Agreement, Customer will be charged Company’s
then-current standard rates. References in this Agreement to standard rates
and/or discounts and standard Tariffed rates and/or discounts refer to the
corresponding standard rates and/or discounts set forth in the Schedules,
publicly-available rate cards, if any, the Guide or the applicable Tariff (as
applicable) for such Service(s). Unless otherwise specified in this Agreement,
the rates set forth in this Agreement do not include, and the discounts set
forth in this Agreement do not apply to, the following: (i) access or egress (or
related) charges imposed by third parties; (ii) non-recurring charges and
monthly recurring non-usage charges; (iii) calling card surcharges (unless
expressly provided for herein); (iv) Taxes; (v) Governmental Charges (as defined
below); and (vi) other charges expressly excluded in the applicable Schedule or
Service Order.
 
3.2 Modification of Services. Company may modify any Service from time to time,
including, without limitation, the charges (including late payment charges) or
any other term or condition of this Agreement provided that it gives the
Customer at least 30 days advance written notice (or, in the case of usage
rates, such earlier notice as may be specified in a Schedule, Service Order or
Attachment hereto), further provided, however, that any price increase
attributable to telecommunications carrier or other service provider pricing
shall be effective immediately upon written notice to Customer. Customer agrees
that an insert in or a notice on Customer’s invoice constitutes a sufficient
notice to Customer. Customer agrees to pay the new charges and abide by the new
terms and conditions described in such notice, or alternatively, if such change
has a Material Adverse Effect on the functionality of that Service, Customer may
notify Company in writing of the existence and nature of the material adverse
effect within 30 days from the time the Service was modified or notice of the
change was provided by Company, as applicable. If Company fails to correct the
material adverse effect within 30 days of receiving Customer’s written notice,
Customer may terminate that Service and the relevant Service Order(s) without
any liability for applicable early termination charges. Customer shall remain
liable for payment of all charges incurred up to the effective date of such
Service discontinuance. In the event of any such termination by Customer, no
adjustment shall be made to the aggregate minimum volume commitments by Customer
hereunder, if any, or any Underutilization Charge.
 
[***] Indicates a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portions have been filed separately with the Securities and Exchange
Commission.
 
8

--------------------------------------------------------------------------------

 
 
3.3 Governmental Charges. Company may adjust or introduce rates or charges to
recover amounts imposed on it, or which it is required or permitted to collect
from or pay to others, by a governmental or quasi-governmental authority
(“Governmental Charges”), which include, but are not limited to, Canadian
Contribution charges, USA Universal Service Fund charges, US Carrier Access
Charges, and payphone use charges, or any successor of any such charges.
 
4.0 TERM AND RENEWAL.
 
4.1 Agreement Term. The term of this Agreement will begin upon the Agreement
Effective Date and end a minimum of twelve (12) Monthly Periods after the first
Services Effective Date for a Service Order hereunder or upon the expiration of
the Term of the last-executed Service Order pursuant to this Agreement,
whichever last occurs (“Agreement Term”). The rates, charges, credits and
discounts for the Services contained herein will be effective on the relevant
Services Effective Date.
 
4.2 Renewal. This Agreement will automatically renew on a [***] basis upon the
same terms and conditions save and except that all fees and charges for Services
shall be at then-published standard or list rates, unless either party gives the
other party written notice of cancellation at least [***] days before completion
of the applicable initial or subsequent Agreement Term(s).
 
5.0 MINIMUM VOLUMES.
 
5.1 Schedule or Service Order Minima. Customer shall meet each Monthly Period
and/or Minimum Service Period minimum, as applicable, set forth in the relevant
Schedule or Service Order hereto.
 
5.2 Annual Minimum and Subminimum. Where applicable, Customer’s Eligible Usage
Charges incurred during each Contract Year under this Agreement must equal or
exceed the Dollar amount (in specified currency) that may be set forth in the
Service Order Form as an annual minimum aggregate amount (the “Annual Minimum”).
The parties may also agree in any Service Order Form that, during each Contract
Year, Customer’s Eligible Usage Charges for specified Services must equal or
exceed an aggregate Dollar amount in specified currency (the “Subminimum” or
“Subminima”, as applicable).
 
5.3 Nonqualified ROW Services Tracking and Reporting. Where applicable, for
purposes of determining the contribution of the Eligible Usage Charges derived
from Nonqualified ROW Services towards Customer’s Annual Minimum, Company will
convert the Nonqualified ROW Services’ Eligible Usage Charges from the
applicable local currency to US Dollars using an average monthly foreign
currency exchange rate applied to the Nonqualified ROW Services’ Eligible Usage
Charges invoice in the corresponding month. Tracking and reporting of the
charges for these products will be conducted three (3) months after the end of
the first Contract Year, and every twelve (12) months thereafter.
Notwithstanding any other provision in this Agreement to the contrary,
Nonqualified ROW Services will not contribute to the calculation of Customer’s
attainment of revenue or achievement tiers for purposes of determining tiered
discounts or credits.
 
5.4 Underutilization Charges. Where applicable, if, in any Contract Year,
Customer’s Eligible Usage Charges are less than the Annual Minimum, then
Customer will pay: (1) all accrued but unpaid charges incurred by Customer; and
(2) an underutilization charge (which Customer hereby agrees is reasonable)
equal to the difference between Customer’s Eligible Usage Charges during such
Contract Year and the Annual Minimum. If, in any Contract Year, Customer’s
Eligible Usage Charges for designated Services are less than the applicable
Subminimum, if any, then Customer will pay: (1) all accrued but unpaid charges
incurred by Customer; and (2) an underutilization charge (which Customer hereby
agrees is reasonable) equal to the difference between Customer’s Eligible Usage
Charges for the relevant designated Services during such Contract Year and the
applicable Subminimum.
 
6.0 PAYMENT OF COMPANY INVOICES.
 
6.1 Payment Terms. Unless otherwise specified in a Schedule or Service Order
attached hereto, all amounts due for Services will be billed and paid in
Canadian Dollars. Customer is required to pay Company for Services, including
without limitation any applicable underutilization charges and/or early
termination charges immediately. Undisputed payments not received within [***]
days after the date of Company’s invoice will be considered past due as from the
date of invoice, and Customer agrees to pay a late payment charge equal to the
lesser of: (a) [***] per month, compounded monthly [***]; or (b) the maximum
amount allowed by applicable law, as applied against the past due amounts.
Company may collect a past due amount that has not been Disputed in accordance
with this subsection, by setting it off against any security deposit or
otherwise exercising its rights with respect to any surety, security interest or
other assurance of payment. Company also may exercise a lien on any Customer
equipment on Company premises under this Agreement, or as otherwise permitted by
law. A “Disputed” amount is one for which Customer has given Company written
notice, adequately supported by bona fide explanation and documentation
(including the specific legal basis and facts therefor). If Customer does not
give Company written notice of a Disputed amount with respect to charges or the
application of Taxes within six (6) months of the date of an invoice, the
invoice will be deemed to be correct and binding on Customer. Company may
invoice Customer up to one (1) year after the date a charge accrues; for charges
invoiced after that, Customer may request a credit (except that in cases
involving fraud, charges may be invoiced up to 18 months after the date
accrued). Failure of Company to invoice Customer in a timely manner for any
amounts due hereunder will not be deemed a waiver by Company of its rights to
payment therefor. Where an element of a Service is considered to be rendered
directly from a third party carrier to the Customer and where said carrier does
not have a one-stop billing arrangement with Company that allows Company to bill
Customer on behalf of such third party, Customer agrees to pay for said element
directly to such third party carrier. An Administrative Surcharge will apply to
each Customer cheque that is returned as Not Sufficient Funds (“NSF”).
 
6.2 Installation Charges. Company will invoice Customer for one-time
installation charges, which includes Company’s telecommunication carrier
charges, in accordance with Section 6.3 hereof. Company will inform Customer
when the service necessary for the relevant Services is operational, at which
point Customer will be invoiced for any related hardware or software purchases,
and the then-current month (pro-rated), of Service from Company and charges for
Company’s telecommunications carriers. Invoicing for Services shall thereafter
be monthly in advance for all Recurring Charges. All relevant telecommunications
carrier charges any additional charges (including Committed Information Rate or
equipment rental required for the Services) shall be included in the invoiced
amounts.
 
[***] Indicates a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portions have been filed separately with the Securities and Exchange
Commission.
 
9

--------------------------------------------------------------------------------

 
 
6.3 Invoicing. Customer will be invoiced in the next-following month after the
Services Effective Date for: (1) all non-recurring installation,
telecommunications, one-time or other charges set out in the relevant Service
Order; and (2) all pro-rated Recurring Charges for Services activated by Company
after the Agreement Effective Date, until the first billing month; and (3) the
Recurring Charges for the billing month. For Internet Services, Customer
acknowledges that the Service is immediately billable at the contracted rates
when Company determines that the Service is activated, installed and working,
regardless of whether Customer uses the Service. Where Company does not arrange
for and provide the local loop, any Service Level Agreement otherwise applicable
to the Service shall not apply to any failure or problem that Company
determines, in its sole discretion, is due in whole or part to the local loop
component.
 
7.0 TAXES AND ACCESS/EGRESS SERVICE SUPPLIERS.
 
7.1 Taxes.
 
7.1.1 Taxes. All charges are exclusive of applicable taxes, tax-like charges,
and tax-related and other surcharges any interest and penalties imposed thereon
and including without limitation, Goods and Services Tax (GST), Provincial Sales
Tax, any other applicable value-added tax, or other government-imposed charges
(“Tax” or “Taxes”), which Customer will pay. If Customer provides Company with a
valid, duly executed exemption certificate, Company will exempt Customer in
accordance with law, effective on the date that Company receives the
certificate. Company is solely responsible for taxes based on Company’s net
income.
 
7.1.2 Withholding and Certificates. If any payment to be made to Company under
this Agreement is subject to reduction by reason of a required deduction or
withholding of any Tax, Customer agrees to pay Company such further amount as
may be necessary so that the aggregate net amount received by Company deduction
or withholding of any Tax, is the same amount as would have been received by
Company had been no requirement to deduct or withhold any Tax.
 
7.1.3 Access/Egress Service Suppliers. Unless otherwise provided for in the
applicable product description contained in a Schedule, Company will pass
through to Customer, and Customer will be solely responsible for, any charges
(including, without limitation, installation charges), fees, taxes and terms and
conditions of service imposed by domestic and international access/egress
service suppliers in relation to the provision of Services, including, but not
limited to, rate fluctuations in Tariffs or applicable publications or guides,
communications charges and access charges that are imposed or enacted by access
suppliers after the Services Effective Date. Customer will be responsible for
any gains or losses associated with fluctuations in the exchange rate and/or
timing of payment where access charges are billed in non-Canadian currency and
are to be paid by Customer in Canadian Dollars. Company will, for this limited
purpose only, serve as Customer’s representative in procuring, on Customer’s
behalf and at no additional cost to Customer for so procuring, the domestic and
international access/egress services from suppliers.
 
8.0 CONFIDENTIAL INFORMATION.
 
8.1 Each party promises that during the Minimum Service Period or Term of this
Agreement and any extensions or renewals thereof, and for a period of three (3)
years thereafter, it will use the other party’s Confidential Information only
for purposes of this Agreement, not disclose it to third parties except as
provided below, and protect it from disclosure using the same degree of care it
uses for its own Confidential Information (but no less than a reasonable degree
of care). “Confidential Information” means information (in whatever form) (i)
designated as confidential; (ii) relating to this Agreement or to potential
changes to this Agreement; (iii) relating to the party’s business affairs,
customers, products, developments, trade secrets, know-how or personnel; or (iv)
received or discovered during the term by a party (including through an
affiliate or other agent) which should reasonably have been understood as
confidential to the party (or one of its affiliates or subcontractors), either
because of legends or other markings, the circumstances of disclosure or the
nature of the information itself. Confidential Information does not include
information that: (a) is in the possession of the receiving party free of any
obligation of confidentiality at the time of its disclosure; (b) is or becomes
publicly known other than by a breach of this provision; (c) is received without
restriction from a third party free to disclose it; or (d) is developed
independently by the receiving party without reference to the Confidential
Information. A party may disclose the other party’s Confidential Information
only (1) to its employees, agents and subcontractors (including professional
advisors and auditors), and to those of its Affiliates, who have a need to know
for purposes of this Agreement and who are bound to protect it from unauthorized
use and disclosure under the terms of a written Agreement, or (2) pursuant to
law, regulation or court order. In any case, a party is responsible for the
treatment of Confidential Information by any third party to whom it discloses it
under part (1) of the preceding sentence. Before disclosing the other party’s
Confidential Information pursuant to law, regulation or court order, a party
must notify the other party as far in advance as commercially practicable (if
not prohibited by law) to enable the other party to seek a protective order, and
must take make reasonable efforts to assure the disclosed information is treated
confidentially. Confidential Information remains the property of the disclosing
party and, upon request of the disclosing party, must be returned or destroyed
when this Agreement ends. If there is a breach or threatened breach of this
confidentiality provision, the disclosing party will be entitled to specific
performance and injunctive or other equitable relief as a non-exclusive remedy.
The provisions of this Section 8.0 will survive the expiration or any
termination of this Agreement, with respect to the non-disclosure obligations of
each party in respect of the Confidential Information of the other.
 
8.2 Although Company’s security efforts are consistent with industry practice in
Canada, complete privacy, confidentiality and security is not yet possible over
the Internet. Customer agrees that since the Internet is not a fully secure
medium for the communication of information, and since privacy and
confidentiality therefore cannot be guaranteed, use of the Network may be
accessed by, or disclosed to, other persons. Therefore, Customer agrees that
Company shall not be responsible or liable for any damage that Customer or any
other person may suffer in connection with communication of private,
confidential or sensitive information through Company’s or any third party
Network. Company has no control over or responsibility for information or other
content that Customer may access or receive from third parties via the Internet
or otherwise through the use of the Services.
 
8.3 Unless Customer consents in writing or disclosure is pursuant to a legal
power, Customer’s information kept by Company, other than Customer’s name,
address and telephone number, is confidential and will not be disclosed by
Company to anyone other than Customer or an agent retained by Company in the
collection of Customer’s account, provided the information is required for and
is to be used only for that purpose. If Customer has any questions regarding
Company’s Privacy Policy, it is available for review at
http://www22.verizon.com/privacv/. Customer agrees that Customer will give
Company prior written notice of any changes to Customer’s billing information,
including but not limited to Customer’s new address and contact information. You
also agree to read and adhere to Company’s Privacy Policy (“Privacy Policy”)
available at http://www22.verizon.com/privacv/ and agree to hold Company
harmless from all liabilities and expenses related to any violation by Customer
of the Privacy Policy.
 
 
10

--------------------------------------------------------------------------------

 
 
9.0 CUSTOMER DATA — CONSENTS.
 
9.1 Customer acknowledges that Company, its Affiliates and agents will, by
virtue of the provision of Services under this Agreement, come into possession
of information and data regarding Customer, its employees and authorized users
of Customer. This information and data (“Customer Data”) shall include, but not
be limited to, voice and data transmissions (including date, time and duration
of voice or data transmissions, and other data necessary for the establishment,
billing or maintenance of the transmission), data containing personal and/or
private information of Customer, its employees or authorized users of the
Services, and other data provided to or obtained by Company, its affiliates and
agents in connection with the provision of Services under this Agreement.
 
9.2 Company will implement appropriate technical and organizational measures to
protect Customer Data that is Regulated Customer Data (for the purposes of this
Section 9.0, “Regulated Customer Data” is Customer Data whose use, processing or
transfer is regulated by law or regulation as “personal data” or “personal
information”) against accidental or unlawful destruction or accidental loss,
alteration, unauthorized disclosure or access and against other unlawful forms
of processing. Customer has a right to access Regulated Customer Data that is in
the possession of Company, its Affiliates or their respective agents, on written
notice, and to have any agreed errors in such Regulated Customer Data rectified.
 
9.3 Customer acknowledges and agrees that Company and its affiliates and agents,
may use, process and/or transfer Customer Data (including intra-group transfers
and transfers to entities in countries that do not provide statutory protections
for personal information): (a) in connection with provisioning of Services; and
(b) to incorporate the Customer Data into databases controlled by Company and
its affiliates for the purpose of providing Services, administration;
provisioning; billing and reconciliation; verification of Customer identity,
solvency and creditworthiness; maintenance, support, fraud detection and
prevention; Customer may withdraw consent for such use, processing or transfer
of Customer Data as set out above, except as it is required to: (i) provision,
manage, account or bill for the Service; (ii) carry out fraud detection; or
(iii) comply with any statutory or regulatory requirement or the order of a
court or other public authority, by sending written notice to Company in the
prescribed form, available from Company on request, provided that Regulated
Customer Data that is processed by Company as part of a Service will not be
transferred outside of Canada without the prior written permission or direction
of Customer, and (2) from transfer outside of Canada, in the case of any
Regulated Customer Data that is processed by Company as part of any Service.
 
9.4 Customer warrants that it has obtained and will obtain all legally required
consents and permissions from relevant parties (including data subjects) for the
use, processing and transfer of Customer Data as described in this Section 9.0.
 
10.0 TERMINATION LIABILITY.
 
If: (1) Customer terminates this Agreement during the Term other than pursuant
to Section 11.1; or (2) Company terminates this Agreement in accordance with
Section 11.1, then Customer will pay or refund, as applicable: (a) all accrued
but unpaid charges incurred through the date of such termination; (b) an amount
(which Customer hereby agrees is reasonable) equal to the aggregate of the
unfulfilled Annual Minimum(s) or monthly recurring charges (and a pro rata
portion thereof for any partial Contract Year) that would have been applicable
for the remaining unexpired portion of the Service Term(s) on the date of such
termination (“Early Termination Charges”); (c) any and all service level,
service or other one-time credits received by Customer hereunder (unless
otherwise specified, and exclusive of Interstate Service Credits, if any, and
tax credits provided pursuant to Section 7.1.2, if any), in full, without setoff
or deduction; plus (d) the aggregate of all termination charges, payable to any
third party suppliers or access providers, if any, for which Company is or
becomes contractually liable on behalf of Customer in connection with such
termination. For greater certainty, this section 10.0 will not limit (1)
Customer’s remedies where Customer terminates this Agreement for Cause pursuant
to Section 11.1 or (2) Company’s remedies where Company terminates this
Agreement for Cause pursuant to Section 11.1, however this shall be Customer’s
sole liability where Customer terminates all or part of the Agreement for its
own convenience. Where Customer advises Company, during any Service Order term,
that it intends to move its location where the relevant Services are delivered,
the relevant Service Order Form may contain a pre-determined Move, Add or Change
(“MAC”) charge as agreed by the parties. Where the Service Order Form does not
contain a MAC charge, then Company may treat such notice as notice of
termination for Customer’s convenience, effective as at the date of the move and
Customer shall pay the Early Termination Charges to Company upon the date the
Services are disconnected as a result of the Customer-initiated move.
 
11.0 TERMINATION.
 
11.1 Termination of the Agreement for Cause. Either party may terminate this
Agreement or Services provided under this Agreement for Cause. Notwithstanding
any other term or condition of this Agreement, if any Undisputed account remains
unpaid 60 days after date of invoice, Company may, upon notice to Customer,
suspend or terminate any Service pursuant to this Agreement or any agreement
between the Customer and Company Affiliates, or terminate this Agreement. Such
interruption does not relieve Customer from the obligation to pay the monthly
charge In addition, Company shall have the right to terminate this Agreement
immediately and without prior notice, in the event that Customer ceases to do
business in the normal course, becomes or is declared or is likely, in the
opinion of Company to become insolvent or bankrupt, is the subject of any
proceeding relating to liquidation or insolvency which is not dismissed within
twenty (20) days or makes an assignment for the benefit of its creditors.
 
 
11

--------------------------------------------------------------------------------

 
 
11.2 Suspension of Services.
 
Company may, subject to giving Customer reasonable notice in writing where
practicable, suspend any Service (or a part thereof) if:
 
(a)
 
Customer is past due on any invoice for Services (excluding amounts Disputed
hereunder) which has not been remedied within ten (10) days after Customer
receives a written demand or cure notice of such non-payment. If Customer,
before the date specified in the notice(s) of suspension cures the default
referred to in such notice(s) of suspension, such notice(s) of suspension will
be deemed withdrawn and of no force and effect;
     
(b)
 
suspension of a Service is necessary to prevent or protect against fraud, or
otherwise protect persons or property, Company’s personnel, agents, facilities,
or services;
     
(d)
 
Customer fails to comply with applicable interconnection standards of Company’s
Network;
     
(e)
 
Company is obliged to comply with an order, instruction or request of a court,
government agency, emergency service organization (e.g. Police or Fire service)
or other administrative or regulatory authority (“Order”). Company will promptly
notify Customer in the event it becomes aware of any Order or an application for
or proposal for an Order and, where possible, give Customer (a) the opportunity
to intervene and participate in any proceeding; and (b) reasonable assistance
such as providing information to assist Customer in opposing the Order;
     
(f)
 
Company has reasonable grounds to consider that use of the Service violates the
Acceptable Use Policy, provide that Company’s right herein may be with or
without prior notice to Customer where, in Company’s reasonable opinion,
suspension is necessary to prevent, terminate, mitigate or otherwise protect the
Company’s networks against significant and material adverse impact that arises
from any malicious threat or attack (including a denial of service threat or
attack, flood pinging, virus outbreaks or other threats) originating or
otherwise using the public Internet network (“Network Threat”), provided that
Company will exercise this right reasonably to minimize where possible any
disruption to the Services as a whole and will use its reasonable efforts to
notify Customer of the Network Threat; or
     
(g)
 
Customer interferes with Company’s provision of services to any other customer.

 
11.3 Disconnection or Early Termination of Service. Customer must provide at
least sixty (60) days prior written notice for the disconnection of any Service.
Notwithstanding any such termination, Customer will remain liable for any
applicable Early Termination Charges set forth in this Agreement and such other
charges set forth in Section 10.0. For a service disconnect notice to be
effective, Customer must receive a confirmation from Company’s Customer Service
or Billing organization stating that the disconnect notice was received and
accepted.
 
11.4 Cross-Default. Company may terminate this Agreement upon written notice to
Customer where Customer is in default under any other agreement with Company or
a Company Affiliate.
 
12.0 INDEMNIFICATION.
 
12.1 Mutual Indemnification. In addition to Company’s indemnity in section 12.03
and Customer’s additional indemnities in section 12.2., below, each of Customer
and Company (at its own expense, respectively) agree to defend, indemnify, and
hold each other harmless from and against any third party claims, suits, damages
and expenses asserted against or incurred by such party (“Indemnitee”) arising
out of or relating to bodily injury to or death of any person, or loss of or
damage to real or tangible personal property or the environment, to the extent
that such claim, suit, damage, or expense was proximately caused by any
negligent act or omission on the part of the party from whom indemnity is
sought, its agents or employees (“Indemnifying Party”); The Indemnifying Party
will pay all damages, settlements, expenses and costs, including costs of
investigation, court costs and reasonable attorneys’ fees and costs incurred by
the Indemnitee in enforcing this Agreement.
 
12.2 Customer’s Indemnification. In addition to the above, Customer agrees to
defend, at its own expense, and indemnify and hold harmless Company and its
Affiliates and their respective subcontractors (collectively, the “Company
Indemnitees”), from and against any claims, suits, judgments, settlements,
losses, damages and expenses (including reasonable attorney’s fees and expenses)
and costs asserted against or incurred by any of the Company Indemnitees arising
out of or relating to any of the following allegations by a third party:
 
(i)
 
Customer’s connection of a Company product or service to any third party service
or network, including, without limitation, damages resulting from unauthorized
use of, or access to, Company’s network by Customer or a third party;
     
(ii)
 
the unauthorized use of or access to the Services or Company’s network (or the
network of Company’s Affiliates) by any person using Customer’s systems or
network; and
     
(iii)
 
Customer’s use of a Service in a manner which would, if true, breach this
Agreement including, but not limited to, Customer’s violation of the Acceptable
Use Policy.

 
 
12

--------------------------------------------------------------------------------

 
 
12.3 Intellectual Property Infringement Indemnity.
 

 
12.3.1 Subject to this Section 12.3, Company will at its expense defend Customer
through final judgment or settlement of any claim, suit or other demand asserted
against Customer by any third party alleging that any Service as delivered by
Company infringes said third party’s rights under any Canadian or United States
patent, copyright, trademark, or trade secret right, and will indemnify Customer
in the amount of any final judgment or settlement of such claim, suit or other
demand.
         
12.3.2 Company will be under no obligation to defend or indemnify Customer to
the extent that such third party claim, suit, or other demand arises out of or
relates to: (i) Company’s compliance with Customer’s specifications; (ii) a
combination of the Service with products or services not provided by Company;
(iii) a modification of the Service by anyone other than Company or its
authorized agents; (iv) a use of the Service that is inconsistent with this
Agreement or Company’s written instructions; or (v) information, data, or other
content not provided by Company. To the extent that a third party claim, suit or
other demand arising out of one or more conditions stated in Section 12.3.2(i)
through (v) is asserted against Company, Customer will at its expense defend
Company and indemnify Company in the amount of any final judgment or settlement
thereof.
         
12.3.3 With respect to any pending or threatened claim, suit or other demand as
to which Company is the indemnifying party pursuant to this Section 12.3,
Company may in its discretion and at its own expense obtain for Customer the
right to continue using the Service or alternatively replace or modify the
Service, so that it is functionally equivalent but non-infringing. If
achievement of the foregoing is not commercially reasonable, Company may, in its
sole discretion, terminate either the Service or this Agreement, without
liability of either party to the other, except for Customer’s obligation to pay
all charges incurred up to the time of such termination.
         
12.3.4 This Section 12.3 provides the sole remedies of Customer and its
Affiliates and the exclusive obligations of Company and its Affiliates in
connection with any third party claim, suit or other demand asserted against
Customer or its Affiliates described in this Section 12.3 or which otherwise
asserts a violation of a third party’s intellectual property rights.

 
12.4 Disclaimer. The indemnifying party under any of Sections 12.1 through 12.3
will be excused from its obligations pursuant to the applicable Section if the
indemnified party fails to (i) provide prompt written notice of the third party
claim, suit or other demand to the indemnifying party, provided that the failure
of the indemnified party to provide the same will not modify the indemnifying
party’s obligations under this Section 12.0, except to the extent that
indemnifying party is materially prejudiced thereby; (ii) cooperate with all
reasonable requests of the indemnifying party, at the indemnifying party’s
reasonable expense; and/or (iii) surrender exclusive control to the indemnifying
party of the defense and/or settlement of such claim, suit or other demand.
 
12.5 Survival. The provisions of this section 12.0 shall survive termination of
this Agreement.
 
13.0 DISCLAIMERS AND LIMITATION OF LIABILITY.
 
13.1 Disclaimer of Warranties. Except as specifically set forth in this
Agreement and the Schedules, Company, and its affiliates, directors, employees
and agents provide the Services “as-is” and makes no warranties, whether written
or oral, statutory, express or implied, as to any Company Services, related
product or documentation. Company specifically disclaims any and all implied
warranties, including without limitation any implied warranties of
merchantability, fitness for a particular purpose or use, or title or
non-infringement of third party rights. Company specifically denies any
responsibility for the accuracy or quality of information obtained through its
Services and all representations warranties, or conditions of any kind are, to
the extent permitted by applicable law, hereby excluded.
 
13.2 Disclaimer of certain damages.
 
13.2.1 Neither party shall be liable to the other for any indirect,
consequential, exemplary, special, incidental reliance or punitive damages,
including without limitation loss of use or lost business, revenue, profits,
savings, or goodwill, arising in connection with this Agreement, the Services,
related products, documentation and/or the intended use thereof, under any legal
theory or cause of action (including without limitation, tort, contract,
warranty, delay, strict tort liability, patent or intellectual property matters,
negligence, or a claim under any provincial, municipal, state or federal statute
or regulation), or a claim under any other legal or equitable theory even if the
party has been advised, knew or should have known of the possibility of such
damages. The parties acknowledge and agree that this is a fundamental term of
this Agreement.
 
13.2.2 Company will not be liable for any damages arising out of or relating to:
(a) facilities, equipment, software, applications, services, or content provided
by Customer, Customer’s users or third parties for whom Company is not
responsible at law; (b) service interruptions, errors, delays or defects in
transmission; (c) unauthorized access to or theft, alteration, loss or
destruction of Customer’s, Customer’s users’ or third party applications,
content, data, programs, information, network or systems by any means (including
without limitation viruses); or (d) any act or omission of Customer, Customer’s
usersor third parties for whom Company is not responsible at law.
 
13.3 Limitation of Liability. Without limiting the provisions of subsection 13.2
hereof, the total liability of each party (including a Company Affiliate
providing Service under this Agreement) to the other in contract, tort or
otherwise (including negligence or breach of statutory duty) in connection with
this Agreement is limited to the lesser of: (a) direct damages proven by the
moving party; or (b) the aggregate amounts due from Customer to Company under
this Agreement for the one (1) month periods prior to accrual of such claim or
cause of action for the specific Service or documentation which forms the basis
for such cause of action. The foregoing limitation applies to all causes of
actions and claims, including without limitation breach of contract, breach of
warranty, negligence, strict liability, misrepresentation and other torts, and
claims under any federal or state statute or regulation. Further, Company’s
liability with respect to individual Company services or products may also be
limited pursuant to the terms and conditions of the applicable Schedule.
Customer acknowledges and accepts the reasonableness of the foregoing
disclaimers and limitations of liability. No cause of action under any theory
which accrued more than one (1) year prior to the institution of a legal
proceeding alleging such cause of action may be asserted by either party against
the other.
 
 
13

--------------------------------------------------------------------------------

 
 
13.4 Scope. Company’s liability with respect to individual Services may also be
limited pursuant to other terms and conditions of this Agreement. Customer
acknowledges and accepts the reasonableness of the disclaimers, exclusions, and
limitations of liability set forth in this Section 13.0. The limitations of
liability in this Agreement will apply: (a) regardless of the form of action,
whether in contract, tort, including negligence, strict liability or otherwise;
and (b) whether or not damages ages were foreseeable. These limitations of
liability shall survive failure of any exclusive remedies provided in the
Agreement.
 
13.5 Exclusions. Subsection 13.3 does not limit: (A) either party’s liability:
(i) in tort for its willful or intentional misconduct, (ii) for bodily injury or
death or loss or damage to real property or tangible personal property
proximately caused by a party’s gross negligence (where such concept is
recognized in a particular jurisdiction), or (iii) under its indemnification
obligation pursuant to Section 12.0 above, (B) Customer’s payment obligations
under this Agreement, or (C) Company’s obligations to provide credits and
waivers under this Agreement.
 
13.6 No Data Security. Notwithstanding any other term or condition of this
Agreement, Company exercises no control whatsoever over the content of the
information passing through its Network. Company specifically denies any
responsibility for the accuracy or quality of information obtained through the
Network or any of its Services. Although Company’s security efforts are
consistent with industry practice, complete privacy, confidentiality and
security is not yet possible over the Internet. Customer agrees that since the
Internet is not a fully secure medium for the communication of information, and
since privacy and confidentiality therefore cannot be guaranteed, Customer’s use
of Company’s Network may be accessed by, or disclosed to, other persons.
Therefore, Customer agrees that Company shall not be responsible or liable for
any damage that Customer or any other person may suffer in connection with
communication of private, confidential or sensitive information through
Company’s Network. Company will not be responsible for any damage Customer
suffers, directly or indirectly, from loss of connectivity and loss of data
resulting from delays, non-deliveries, misdeliveries, or interruptions of any
Services. Use of any information obtained via the Company’s Network is at
Customer’s own risk.
 
13.7 Service Credits. Notwithstanding anything to the contrary stated in this
Agreement, Customer’s sole remedies for any claims relating to the performance
of this service or the Verizon’s Network are set forth in the Service Level
Agreement, if applicable, indicated in the relevant Service Schedule hereto.
 
13.8 Force Majeure. Neither party will be liable for a force majeure event as
defined in Section 16.5, except that Customer’s obligation to pay for charges
incurred for services received shall not be excused.
 
14.0 COMPLIANCE WITH LAWS.
 
14.1 The Services are provided subject to all applicable laws and regulations.
Customer will comply, and ensure that users of the Services comply, with all
applicable laws and regulations including without limitation: (i) local license
or permit requirements; and (ii) applicable export/re-export, sanctions, import
and customs laws and regulations. Company makes no representation as to whether
any regulatory approvals required by Customer to use the Services will be
granted. Customer warrants and represents with regard to the provisions of this
Agreement that it has the right and capacity to enter into this Agreement, that
it is not under any form of incapacity, and that it has obtained all necessary
approvals and satisfies all local provisions.
 
15.0 DISPUTE RESOLUTION.
 
15.1 Escalation. Prior to entering into arbitration as set forth below, the
parties agree that any dispute related to the subject matter of this Agreement
will initially be referred to designated managers for resolution. Should the
managers fail to resolve the dispute within ten (10) days following referral to
them, the problem will be automatically referred to senior executives of the
parties. Should the senior executives fail to resolve the dispute within a
further ten (10) days following referral to them, the dispute shall be referred
to arbitration in accordance with Section 15.2.
 
15.2 Governing Law & Arbitration.
 
15.2.1 This Agreement will be governed by and construed in accordance with the
laws of the Province of Ontario, without regard to its choice of law principles
and the laws of Canada applicable therein, and shall be construed in all
respects as an Ontario contract. The parties hereby attorn to the exclusive
jurisdiction of the courts of sitting at Toronto, Canada, unless otherwise
expressly provided for in this Agreement.
 
15.2.2 In the event that any disagreement arises between the parties hereto with
reference to this Agreement or any matter arising thereunder, and upon which the
parties cannot agree following the procedures in Section 15.1, then every such
disagreement shall be referred to arbitration pursuant to the provisions of the
Arbitration Act (Ontario) S.O. 1991, Ch. 17, as amended or replaced, and in
accordance with the following provisions: (a) the reference to arbitration shall
be to a single arbitrator mutually agreed to by each party who shall be
qualified by profession or occupation to decide the matter in dispute provided
that if the parties are unable to agree on an arbitrator within thirty (30)
days, the arbitration shall be conducted by three (3) arbitrators, one of whom
shall be chosen by Customer, one of whom shall be chosen by Company and the
third of whom shall be chosen by the first two chosen and the third arbitrator
shall be the chairman of the arbitration panel. In all cases, the arbitrators
shall be qualified by profession or occupation to decide the matter in dispute;
(b) the determination arising out of the arbitration process shall be final and
binding upon the parties to the arbitration; (c) save and except as may be
necessary in the course of enforcement of arbitration awards, the arbitration
process and all persons participating therein shall be subject to the
confidentiality provisions as set out in Section 9.0 hereof. The arbitrators and
all other persons (not already bound by the provisions of Section 9.0)
participating in the arbitration shall execute an undertaking to be bound by the
confidentiality provisions set out in Section 8.0; and (d) the following matters
shall be excluded from arbitration under Section 15.2: (a) a decision by any
party to terminate this Agreement pursuant to Section 11.0; (b) any lawsuit
involving third parties; and (c) any allegation concerning a breach of Section
8.0 or 9.0 hereunder or any matter involving intellectual property.
 
 
14

--------------------------------------------------------------------------------

 
 
15.2.3 Any dispute relating to this Agreement or its subject matter that involve
non-Canadian or cross-border services — including disputes as to validity,
performance, breach, or termination re same — which cannot be settled by
escalation and negotiation, shall be submitted to binding arbitration in
accordance with the Arbitration Rules of the United Nations Commission on
International Trade Law (“UNCITRAL Rules”) as in force on the date of
commencement of arbitration. Claims alleging violations of the communications
laws of the United States of America, however, shall be brought solely before
the United States Federal Communications Commission. ADR Associates shall serve
as both the appointing authority and the administering body under the UNCITRAL
Rules. ADR Associates shall appoint a single arbitrator of a nationality other
than the nationalities of the parties. All arbitration proceedings shall be
conducted in English. The place of arbitration shall be Washington, DC or other
location mutually agreed to by the parties. Neither the parties, nor the
arbitrator, nor ADR Associates shall disclose the existence, content, or results
of any arbitration except with the prior written consent of the parties. The
arbitrator shall abide by the rules of Ethics for International Arbitrators
established by the International Bar Association. The arbitrator’s authority to
grant relief is subject to the terms of this Section, the terms of the Agreement
and the law governing the Agreement. The arbitrator shall have no authority to
award exemplary, punitive, or treble damages. Each party shall pay one half of
the costs of the arbitration (as defined in Article 38, UNCITRAL Rules), except
that each party shall pay the expenses it incurs for its own legal
representation and assistance. Judgment on the award may be entered in any court
of competent jurisdiction. The post-award proceedings shall be governed by the
Convention on Recognition and Enforcement of Foreign Arbitral Awards of 1958
(the New York Convention).
 
16.0 MISCELLANEOUS.
 
16.1 Assignment. Neither party may assign encumber or transfer this Agreement or
any rights or obligations hereunder (in whole or in part) without the prior
written consent of the other party, except that: (A) Company may assign any and
all of its rights and obligations under this Agreement (i) to any Affiliate;
(ii) to a third party pursuant to any sale or transfer of substantially all the
assets or business of Company; or (iii) to a third party pursuant to any
financing, merger, or reorganization of Company, and (B) Customer may assign on
prior written notice to Company (1) any and all of its rights and obligations
hereunder to any Affiliate on any corporate reorganization; or (2) this
Agreement in whole to a third party pursuant to a merger or sale or transfer of
all or substantially all the assets or business of Customer where the
assignee(s) satisfies Company’s standard credit requirements and is not a direct
competitor of Company. Subject to the foregoing, in the event of any assignment
of this Agreement or any rights hereunder by either party, the assigning party
will remain liable for the performance of its obligations hereunder. Any
attempted transfer or assignment of this Agreement by either party not in
accordance with the terms of this Section 16.1 will be null and void.
 
16.2 Relationship of the Parties. No agency, partnership, association, joint
venture, other co-operative entity or employment is created as a result of this
Agreement. Neither party is authorized to bind the other in any respect
whatsoever. Neither party may use the name, trademarks, trade names, or other
proprietary identifying symbols of the other party or its Affiliates, or issue
any press release or public statement relating to this Agreement without the
prior written permission of an authorized representative of the other party.
 
16.3 Enforceability. If any paragraph or clause of this Agreement will be held
to be invalid or unenforceable by any body or entity of competent jurisdiction,
then the remainder of the Agreement will remain in full force and effect and the
parties will promptly negotiate a replacement provision or agree that no
replacement is necessary.
 
16.4 Notices. Any notice required to be given under this Agreement will be in
writing, in English, and transmitted via overnight courier, hand delivery or
certified or registered mail, postage prepaid and return receipt requested, to
the parties at the addresses set forth below or such other addresses as may be
specified by written notice. Notice sent in accordance with this Section will be
deemed effective when received. A party may from time to time designate another
address or addresses by notice to the other party in compliance with this
Section.
 
If to Company:
Verizon Canada Ltd.
60 Adelaide Street East Toronto, Ontario
M5C 3E4
Attn: Vice President, Sales
Facsimile: (416) 368-9802
 
with a copy to:
Manager, Sales Support and Billing
Facsimile : (416) 216-5331
 
If to Customer.
To the address and facsimile number set forth in subpart A of the Service Order
Form for the Services.
 
16.5 Force Majeure. Any delay in or failure of performance by either party under
this Agreement (other than a failure to comply with payment obligations) will
not be considered a breach of this Agreement if and to the extent caused by
events beyond the reasonable control of the party affected, including, but not
limited to, acts of God, embargoes, governmental restrictions, labour disputes
(other than those only affecting Customer), changes in law, regulation or
government policy, war, fire, epidemics, acts or omissions of vendors or
suppliers, equipment failures, transportation difficulties, riots, insurrection,
wars or other military action, civil disorders, rebellion, floods, vandalism, or
sabotage. Market conditions and/or fluctuations (including a downturn of
Customer’s business) will not be deemed force majeure events. The party whose
performance is affected by such events will promptly notify the other party,
giving details of the force majeure circumstances, and the obligations of the
party giving such notice will be suspended to the extent caused by the force
majeure and so long as the force majeure continues, and the time for performance
of the affected obligation hereunder will be extended by the time of the delay
caused by the force majeure event.
 
 
15

--------------------------------------------------------------------------------

 
 
16.6 Entire Agreement and Enurement. This Agreement, including the Tariffs, the
Guide, Policy, the Schedules, the Attachments, Service Orders and any other
documents incorporated herein by reference, constitutes the entire agreement
between the parties with respect to its subject matter, and supersedes all other
representations, understandings, solicitations, offers or agreements regarding
this Agreement’s subject matter which are not fully expressed herein. The terms
and conditions of this Agreement shall not be varied, supplemented, waived,
qualified, modified, or interpreted by any prior or subsequent course of dealing
between the parties, failure or delay to enforce any rights hereunder, or by any
usage of trade or manner. It is expressly agreed that if either party issues a
purchase order or other document for the Services, such instrument shall not
amend or be used in interpreting this Agreement, and neither party shall be
bound by any pre-printed terms additional to or different from those in this
Agreement that may appear subsequently in the other party’s form documents,
purchase orders, quotations, acknowledgments, invoices, or other communication.
This Agreement will enure to the benefit of, and be binding upon, the parties
and Customer respective heirs, executors, administrators, successors and
permitted assignees.
 
16.7 Non-Waiver. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement shall operate as a
waiver of such right or remedy; nor shall any single or partial exercise of any
right or remedy under this Agreement preclude any other or further exercise of
such right or remedy or the exercise of any other right or remedy granted under
this Agreement or by law.
 
16.8 Severability. If any term of this Agreement, or the application of such
term to any person or circumstance, shall be held invalid, the remainder of this
Agreement, or the application of such term to persons or circumstances other
than those to which it is held invalid, shall not be affected thereby.
 
16.9 Amendment. No amendment to this Agreement will be valid unless in writing
and signed by both parties; provided however, that Company’s Affiliates may
modify its Tariffs from time to time in accordance with law and/or may modify
the Guide from time to time (such Guide modification will be effective as
specified in the Guide) and/or its AUP from time to time (such AUP modification
will be effective upon its posting to the AUP website), and thereby affect the
Services furnished to Customer.
 
16.10 Survival. The provisions of this Agreement which by their nature are
intended to survive this Agreement will survive the termination or expiration of
this Agreement.
 
16.11 Execution and Due Authority. The parties have duly executed and agreed to
be bound by this Agreement as evidenced by the signatures of their authorized
representatives on a Service Order Form. Each party represents and warrants to
the other that the signatory identified beneath its name has been duly
authorized and has full authority to execute this Agreement on its behalf.
 
16.12 Language. Customer hereby confirms that Customer accepts this Agreement,
as well as all other related documents, including notices, in English only,
unless Customer specifically requests French correspondence. Residents du Québec
Seulement — Les parties aux présentes confirment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
soient rédigés en anglais seulement, à moins d’une demande expresse de I’une des
parties à I’effet que les documents échangés soient rédigés en français.
Customer and Company have expressly requested that the Agreement and all
documents, appendices and notices be drafted in the English language. Le Client
et la Compagnie ont demandé expressément que la présente entente et tous les
documents, annexes et avis connexes soient rédigés en anglais. The parties
expressly agree to exclude the application of Article 2125 of the Civil Code of
Quebec to the Services of this Agreement.
 
16.13 Legislative Change. Where applicable, either party may immediately cancel
any Schedule without penalty in the event of any regulatory or legislative
change or government policy that renders the Service Agreement(s) unenforceable
or illegal.
 
16.14 Domain Names and IP Addresses. Customer is responsible for registering and
maintaining its domain names. Upon request and subject to this Agreement,
Company may act as Customer’s agent for those purposes. All such activities by
Customer (and Company as agent for Customer, as applicable) will comply with
applicable law and with the rules and procedures of the applicable domain name
registrar or similar authority. Any Internet Protocol (“IP”) addresses assigned
to Customer by must be used solely in connection with the Services for which it
is assigned. If the Services are discontinued for any reason, Customer’s right
to use the IP addresses ceases immediately and the IP addresses immediately
revert to Company.
 
16.15 No Third Party Beneficiaries. Except as otherwise expressly stated in this
Agreement, nothing in this Agreement confers any rights or other benefits in
favour of any person other than the Parties.
 
 
16

--------------------------------------------------------------------------------

 
 
ANNEX 2 TO SOF 1-UU2XUS
 
DEFINITION OF SERVICE
 
Company will provide you (‘Customer’) with colocation service for your equipment
in Company’s Data Centre. Company will provide the Customer with the defined
amount of cabinet space below, which a redundant 15 AMP 125VAC z-line power
outlet in an environmentally controlled, secure POP or Data Centre. For cage
space, eight 15 AMP 125VAC power outlets will be provided. Company will also
provide Internet connectivity as selected by the Customer.
 
The Customer is responsible for any out-of-band (OOB) management equipment,
remote backup capabilities, and remote power-cycling equipment. For Customers
that require cabinet space, Company recommends that Customer’s equipment be 19”
rackmounted, however if it is not, Company will supply a shelf for the
Customer’s equipment if required. Company assumes responsibility for the
cabinet, power, the connection between the Customer’s equipment and Company’s
backbone and any Company backbone issues. The Customer’s equipment will be the
demarcation point for Company. The customer’ is solely responsible for all
equipment and any telecommunications lines (analog/ISDN, etc) connected to the
equipment. The Customer is also responsible for all troubleshooting and
maintenance of the equipment. Customer must complete the attached Customer
Equipment List outlining equipment installed in Customer’s space including any
serial or other identification numbers. Customer must also periodically update
this list to account for changes that are made by Customer.
 
Cross Default
 
Any breach or default by Customer under any related dedicated circuit agreement
or other Internet services or other Company services agreement with Company
shall be a default hereunder, and the parties hereby agree that Company shall
have a charge, lien or other encumbrance against Customer equipment for any such
default. Company may deny Customer access to any colocation area under such
circumstances.
 
Data Centre Colocation — Hosting
 
Data Centre Colocation — Hosting Services offer customers the opportunity to
take advantage of Company’s data facilities and network plus the flexibility to
administer and access their own equipment. Colocation has no “standard
configuration.” Customers bring their own equipment to one of our data centres
and choose cabinet or caged space and connectivity that best meets their
individual needs.
 

     
Cabinet Space
 
Dimensions
Half Cabinet
 
36.75” high x 24” wide x 36”deep (exterior)
Full Cabinet
 
83” high x 24” wide x 36”deep (exterior)
Full Cage
 
100 square feet ( and multiples)

 
Colocation Internet Connectivity
 
Data Centre Colocation — Hosting Services Customers must select an Internet
connectivity tier from the options below. Company provides the Customer with an
RJ45 interface at Customer’s equipment. If Company provides Customer with a
router, the router remains the property of Company at all times, and shall be
subject to the Terms and Conditions. Alternatively, Customer may provide a
router that can speak IP over Ethernet to a router at Company’s data centre. The
Service includes one hour of set-up support and procedural assistance in
establishing your connection to the Internet, registration of one domain name
and primary and/or secondary Domain Name Service (DNS), non-portable IP numbers
as immediately required and as justified under current ARIN policy
(http://www.arin.net), SMTP mail forwarding, one free email mailbox and 24x7
customer support. Access will be provided to USENET news hierarchies including
can, comp, misc, news, rec, sci, soc, talk, and your regional hierarchy. All of
the services provided by Company pursuant to this Schedule are collectively
referred to as “Services”.
 
Company provides the Customer’s colocated equipment with an Ethernet circuit
from the Company data centre to the customer’s equipment location. Burstable
service customers have Ethernet bandwidth available to them over a 10 Mbps or
100 Mbps Ethernet port. Customer must commit to the minimum connectivity tier of
1.0 to 1.5 Mbps to be eligible to purchase a full rack.
 


 
17

--------------------------------------------------------------------------------

 

10 Mbps Ethernet
 
100 Mbps Ethernet
Usage Level Tiers
 
Usage Level Tiers
0 to 0.5 Mbps
 
0 to 10 Mbps
0.5 to 1 Mbps
 
10 to 15 Mbps
1 to 2 Mbps
 
15 to 20 Mbps
2 to 3 Mbps
 
20 to 25 Mbps
3 to 4 Mbps
 
25 to 30 Mbps
4 to 5 Mbps
 
30 to 35 Mbps
5 to 6 Mbps
 
35 to 40 Mbps
6 to 7 Mbps
 
40 to 45 Mbps
7 to 8 Mbps
 
45 to 50 Mbps
8 to 9 Mbps
 
50 to 55 Mbps
9 to 10 Mbps (Full)
 
55 to 60 Mbps
   
60 to 65 Mbps
   
65 to 70 Mbps
   
70 to 75 Mbps
   
75 to 80 Mbps
   
80 to 85 Mbps
   
85 to 90 Mbps
   
90 to 95 Mbps
   
95 to Full 100 Mbps


Monthly billing for Colocation Internet Service is based on sustained usage
level during the month, as determined by traffic samples taken approximately
every five minutes over the course of the month. The Customer’s monthly charge
is determined by the usage level under which 95% of samples fall during the
billing month. Adjustments may be made to any invoice generated monthly in
advance. Local telco charges are not included; prices quoted above are Internet
access charges.
 
Data Centre Access
 
Customer access to the data centres is controlled at two levels: facility and
equipment area. On the first visit to Company’s data centre, Customer will be
enrolled in the biometric reader. In addition, a personal identification number
(PIN) will be assigned for the Customer by Company. In order to enter the
colocation room, Customers will be required to enter their PIN and then place
their finger on the biometric reader for verification. The second phase of
access consists of an electronic key that a Customer must use in order to enter
the cabinet space of the data centre. The electronic key will unlock the door in
conjunction with the PIN code as assigned above. Customer must renew the
electronic key monthly by contacting the access server. Customer may select a
reasonable number of individuals, who will be allowed access to Customer’s
equipment in the data centre. The selected individuals will be enrolled in the
biometric reader, assigned an electronic key as well as PIN codes. Any
Customer-designated individual beyond the first designee may be subject to
additional charges to Customer, at Company’s then-current rates. Customer
acknowledges and agrees that if any of the designated individuals are not
employees of Customer, such individuals shall nonetheless be the responsibility
of Customer, and for the purposes of the Agreement, including any liability of
responsibility of Customer thereincontained, such individuals shall be
considered to be those for whom Customer is responsible at law. All individuals
designated by Customer must comply with Company’s Data Centre Access Policy.
 
The charges for data centre access are included in the setup and monthly fees.
The pricing for cabinet space colocation includes access for one individual per
half or full cabinet. Subject to the terms of the Agreement, at Customer’s
request, more than one individual may be allowed access to Customer’s equipment
in Company’s data centre with Fees as listed in the applicable Service Order
Form “SOF” or applicable Exhibit.
 
Customer will be required to pay Fees as listed in the applicable SOF or Exhibit
per month per additional user in addition to a nonrecurring and refundable
charges per user for the electronic key. Upon the return of each electronic key,
and at Customer’s request, Customer’s account will be credited the refundable
charge for each key at the time of termination of the Agreement. Customer will
be required to provided a list identifying all individuals that will have access
to Customer’s colocated equipment. Each additional individual will be required
to go through the process outlined above in order to be enrolled in the
biometric reader, assigned electronic keys and PIN codes. A replacement charge
may be charged per electronic key for lost or stolen keys as listed in the
applicable SOF or Exhibit. Electronic keys are not transferable since the keys
act in conjunction with PIN codes and a biometric scan.
 
Additional Data Centre Services
 
Additional Power:
 
The following options are available for additional power outlets:
 
 
18

--------------------------------------------------------------------------------

 
 
Power Line Specifications
 

         
Amps
 
Maximum Voltage
 
15A
   
125 V
       
250 V
 
20 A
   
125 V
       
250 V
 
30 A
   
125 V
       
250 Vs11am
 

 
Additional Customer Provisioned Circuits
 
There will be onetime charge(s) and monthly charge(s) for each PRI/Telco line
provisioned by the customer. Company is not responsible for connecting the line
to the customer’s equipment (escort fees may apply). Fees as listed in the
applicable SOF or Exhibit.
 
Server Reboots
 
If Customer requires Company attempt a reboot of their equipment, the following
turn around times are applied. Customers must install their own remote rebooting
system. Fees as listed in the applicable SOF or Exhibit.
 

         
Response Time
 
Weekdays: Mon-Fri
 
8am-5pm: 1 hour
   
5pm-11pm: 2 hours
   
11pm-8am: 4 hours
Weekends or Holidays
 
8am-5pm: 2 hours
   
5pm-8am: 4 hours

 
Additional Terms and Conditions
 
General Service Terms (GSA) forming part of the Agreement. To the extent of any
inconsistency between the terms of the main body of the General Services
Agreement and this Schedule, the terms of this Schedule shall prevail, to the
extent of any such inconsistency.
 
SERVICES
 
1.1
 
The Service Order identifies the physical location (“Facility”) of the Equipment
storage space to be made available to Customer hereunder (the “Space”), and sets
forth a description of the services and Internet connectivity (the “Services”)
to be provided in connection with the Space and all Equipment installed in the
Space (the “Equipment”).
     
1.2
 
Customer, and not Company, has sole and exclusive control over the content
residing on Customer’s server(s) (the “Customer Content”). Customer acknowledges
and Company agrees that in the provision of the Services hereunder Company is
not provided, either directly or indirectly, and will not seek access to the
Customer Content that would allow Company to exercise any control over the
Customer Content.
     
1.3
 
Customer shall use its best efforts to promptly and thoroughly respond to any
notices forwarded to Customer by Company, including, but not limited to notices
that the Customer Content violates applicable copyright law in Canada or abroad.
     
1.4
 
Customer acknowledges that certain installation, technical support, and
consulting services may be provided by an unaffiliated third party contractor to
Company (“Contractor”). Customer hereby authorizes Company to provide Contractor
all Customer location, Equipment and contact information necessary to provide
such services. In addition, COMPANY, or its affiliates or subcontractors may
perform some or all of Company’s duties and/or obligations hereunder.

 
PERMISSIBLE USE OF SPACE
 
3.1
 
Company exercises no control over, and accepts no responsibility for, the
content of the information passing through Company’s host computers, network
hubs and points of presence (the “Company Network”). All use of the Company
Network and the Services must comply with the then-current version of the
Company Acceptable Use Policy (“Policy”) which is made a part of the Agreement
and is available at the following URL:
http://www.verizonbusiness.com/ca/terms/ca/aup/

 
 
19

--------------------------------------------------------------------------------

 
 
Company reserves the right to amend the Policy from time to time, effective upon
posting of the revised Policy at the URL or other notice to Customer. Company
reserves the right to suspend the Services or terminate the Agreement effective
upon notice for a violation of the Policy. Customer agrees to indemnify and hold
harmless Company from any losses, damages, costs or expenses resulting from any
third party claim or allegation (“Claim”) arising out of or relating to use of
the Space or Services, including any Claim which, if true, would constitute a
violation of the Policy.
 
3.2
 
Company will contact Customer to schedule an installation planning call. During
that installation planning call, Company and Customer will schedule a mutually
agreeable installation date. Company reserves the right to cancel the Agreement
if Customer is not using the service within [***] days of the date the Agreement
is signed.
     
3.3
 
Networks assigned from a Company net-block are non-portable. Network space
allocated by Company must be returned to Company in the event Customer
discontinues service.
     
3.4
 
Customer may use the Space only for the purposes of installing, maintaining, and
operating the Equipment. Access to the Facility is restricted to Customer’s
employees and agents. Customer will furnish to Company, and keep current, a
written list identifying a maximum of five individuals authorized to obtain
entry to the Facility and access the Space. Customer agrees that no individual
it authorizes to enter the Facility will have been convicted of a felony.
Customer assumes responsibility for all acts or omissions of the individuals
included on this list or authorized by Customer to enter the Facility, and
agrees to indemnify and hold Company harmless from any Claim arising from the
acts or omissions of these individuals. Customer’s employees and agents will
comply with all applicable laws and ordinances; with the standards and practices
of the telecommunications industry; and with all Company or Facility security
procedures, Facility rules, and safety practices. Company may revoke the entry
privileges of any person who fails to comply with the Agreement, who is
disorderly, or who Company reasonably suspects will violate the Agreement.

3.5
 
 
Company and its designees may observe the work activities of Customer’s
employees and agents in the Facility and may inspect at any time the Equipment
brought into the Space. Customer’s employees and agents shall not use any
products, tools, materials, or methods that, in Company’s reasonable judgment,
might harm, endanger, or interfere with the Services, the Facility, or the
personnel or property of Company, its vendors or its other customers. Company
reserves the right to take any reasonable action to prevent such potential harm.
     
3.6
 
Company will perform certain services which support the overall operation of the
Facility (e.g., janitorial services, environmental systems, maintenance) at no
additional charge to Customer. Customer shall be required to maintain the Space
in an orderly manner and shall be responsible for the prompt removal from the
facility of all trash, packing material, cartons, etc. that Customer’s employees
or agents brought to or had delivered to the Facility.
     
3.7
 
Customer may not make available space within the Space to any third party. If
Customer makes space available to a third party, Customer shall be in breach of
the Agreement and Company may pursue any legal or equitable remedy, including
but not limited to the immediate termination of the Agreement.
     
3.8
 
Upon termination of the Agreement, Customer is responsible for arranging prompt
removal of its Equipment from the Facility at Customers sole risk and expense.

 
CONDUCT IN FACILITY
 
4.1
 
Customer will maintain and operate the Equipment in a safe manner, and keep the
Space in good order and condition. No employees or agents of Customer will harm
or allow any attempt to breach the security of the Facility, the Services, or
any third party system or network at the Facility or accessed by means of the
Services.
     
4.2
 
Customer agrees to use the common areas of the Facility for the purposes for
which they are intended and abide by any rules governing such common areas. Such
rules include, but are not limited to, a prohibition against smoking in the
Facility.
     
4.3
 
Customer’s employees and agents are prohibited from bringing any of the
following materials into the Facility: wet cell batteries, explosives, flammable
liquids or gases, alcohol, controlled substances, weapons, cameras, tape
recorders, and similar equipment and materials.
     
4.4
 
Customer agrees not to alter, tamper with, adjust, or repair any equipment or
property not belonging to Customer, and agrees not to erect signs or devices on
the exterior of the storage cabinet or to make any construction changes or
material alterations to the Space or the interior or external portions of the
Facility.

 
[***] Indicates a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portions have been filed separately with the Securities and Exchange
Commission.
 
20

--------------------------------------------------------------------------------

 
 
EQUIPMENT DEPLOYMENT
 
5.1
 
Customer will furnish to Company, and keep current, an Equipment List (attached
as Schedule A) identifying all Equipment in the Space. Company reserves the
right to verify installation of the Equipment on the Equipment List. All
Equipment must fit within the Space unless agreed to by Company in a written
addendum to the Agreement. Customer warrants that all Equipment is UL and/or
CSAA approved. Cabling used by Customer must meet national electrical and fire
standards. Subject to the terms hereof, Customer will be permitted to remove
from the Facility only that Equipment listed on the then-current version of
Customers Equipment List.
     
5.2
 
Company reserves the right to relocate Equipment within the Facility or to move
Equipment to another facility within Canada with at least 45 days’ written
notice. Equipment moved or relocated at Company’s initiative will be at
Company’s expense, however Company shall only be liable for damages directly
resulting from any such relocation, to the extent set forth herein. Every
commercially reasonable effort will be made to minimize downtime and service
interruption if Equipment is moved or relocated, If Customer objects in writing
to the location of the new Facility within the notice period set forth, Customer
may terminate the Agreement without penalty at any time within 60 days of
receiving notice of the new Facility’s location.
     
5.3
 
Customer agrees to immediately remove or render non-infringing, at Customers
expense, any Equipment alleged to infringe any patent, trademark, copyright, or
other intellectual property right.

5.4
 
If Company negligently or willfully damages any Equipment, Company will repair
or replace the damaged item or, at Company’s option, will reimburse Customer for
the reasonable cost of repair or replacement. THIS SHALL BE CUSTOMERS SOLE AND
EXCLUSIVE REMEDY FOR ANY DAMAGE TO EQUIPMENT CAUSED BY OR ATTRIBUTABLE TO
COMPANY, ITS EMPLOYEES, OR AGENTS.

 
INDEMNITY
 
6.
 
Customer agrees to indemnify Company against actions by any person claiming an
ownership or possessory interest, lien, trust, pledge, or security interest in
any Equipment, including without limitation any attempt by such third party to
take possession of the Equipment. In addition, Customer shall indemnify Company
against actions by any third party based on an alleged violation of applicable
copyright law.

 
INSURANCE
 
7.1
 
Customer agrees to maintain, at Customers expense, during the entire time the
Agreement is in effect for each Space:

 
6.1.1 Commercial General Liability Insurance in an amount not less than Two
Million dollars ($2,000,000) per occurrence for bodily injury, personal injury
and property damage;
 
6.1.2 Employers Liability Insurance in an amount not less than One Million
dollars ($1,000,000) per occurrence; and
 
6.1.3 Workers’ Compensation Insurance in an amount not less than that prescribed
by statutory limits.
 
6.1.4 Commercial Automobile Liability Insurance applicable to bodily injury and
property damage, covering owned, non-owned, leased and hired vehicles, in an
amount not less than $1,000,000 per accident.
 
6.1.5 Umbrella or Excess Liability Insurance with a combined single limit of no
less than $1,000,000 to apply over Commercial General Liability, Employee’s
Liability, and Automobile Liability Insurance.
 
7.2
 
Prior to taking occupancy of the Space, Customer shall furnish Company with
certificates of insurance which evidence the minimum levels of insurance set
forth herein and which name Company as an additional insured. The Commercial
General liability insurance shall contain the ‘Amendment of the Pollution
Exclusion’ endorsement for damage caused by heat, smoke or fumes from a hostile
fire. In the event the Facility’s landlord, pursuant to a lease relevant to a
particular Space, requires additional insurance, Customer hereby agrees to
comply with the landlord’s requirements under the lease, as the lease may be
modified from time to time.
     
7.3
 
None of Company, Company’s subsidiaries, parent companies, or affiliates shall
insure or be responsible for any loss or damage to property of any kind owned or
leased by Customer or by its employees and agents other than losses or damages
resulting from negligence or willful acts of such parties. Any insurance policy
covering the Equipment against loss or physical damage shall provide that
underwriters have given their permission to waive their rights of subrogation
against Company, Company subsidiaries, affiliates, the Facility landlord, and
their respective directors, officers and employees.
     
7.4
 
Customer will insure or self-insure against claims involving Customer’s
employees and agents. Customer agrees to release and indemnify Company against
claims by any of Customer’s employees and agents arising from dismissal,
suspension, or termination of work, or from denial of entry to the Facility; and
claims by any person arising from Customer’s nonpayment for the Space or the
Services.
     
7.5
 
Company represents and warrants that Company has obtained and will maintain
insurance in respect of the facilities at which the Services are provided (TOR6)
in such amounts as it may deem appropriate, but in no event less than (a) Five
Million dollars ($5,000,000) per occurrence of Commercial General Liability
Insurance for bodily injury, personal injury and property damage, (b) Two
Million dollars ($2,000,000) per occurrence of Damage to Rented Premises
Insurance.

 
 
21

--------------------------------------------------------------------------------

 
 
SERVICE LEVEL AGREEMENT
 
8.
 
The Service Level Agreement (“SLA”) for this service is set forth at
http://www.verizonbusiness.com/ca/terms/ca/sla/ and applies only to Customers
agreeing to a Minimum Service Period of at least one year during such Minimum
Service Period. Company reserves the right to amend the SLA from time to time
effective upon posting of the revised SLA to the URL referred to above, provided
that in the event of any amendment resulting in a material reduction of the
SLA’s service levels or credits, Customer may terminate the Agreement without
penalty by providing Company written notice of termination during the 30 days
following such amendment. The SLA sets forth Customer’s sole remedies for any
claim relating to any of the Services or Company’s Network, including any
failure to meet any Service Level set forth in the SLA. Company’s records and
data shall be the basis for all SLA calculations and determinations, and any
failure to obtain same due to Customer’s acts, omissions or instructions shall
vitiate this Section 11. Notwithstanding anything to the contrary, the maximum
amount of credit for all failures in any calendar month under the SLA shall not
exceed in the aggregate the monthly fee and/or set-up charge which absent the
credit, would have been charged for the service that month. The SLA will only be
available to Customers that wish to have collocation service at the following
eligible Company collocation sites, by Company site designation: TOR3, TOR6,
MTL2, VAN2 AND CAL1. There will be no SLA for Customers that receive collocation
services in any other Company facilities. Customer is required to report a
non-conformance of the SLA within five business days of the month of
non-conformance with a request for credit or the ability to receive a credit for
such non-conformance will be waived.

 
NO WARRANTY
 
9.
 
COMPANY PROVIDES THE SPACE AND THE SERVICES “AS IS”.

 
NO ESTATE OR PROPERTY INTEREST
 
10.
 
Customer acknowledges that it has been granted only a license to occupy the
Space and that it has not been granted any real property interests in the Space
or the Facility. Payments by Customer under the Agreement do not create or vest
in Customer (or in any other person) any leasehold estate, easement, ownership
interest, or other property right or interest of any nature in any part of the
Facility. The parties intend that Equipment, whether or not physically affixed
to the Facility, shall not be construed to be fixtures. Customer (or the lessor
of the Equipment, if applicable) will report the Equipment as its personal
property wherever required by applicable laws, and will pay all taxes levied
upon such Equipment.

 
DAMAGE TO THE SPACE
 
11.
 
If the Space is damaged due to a Force Majeure event, Company shall give prompt
notice to Customer of such damage, and may temporarily relocate Equipment to new
Space or a new Facility, if practicable. If the Facility’s landlord or Company
exercises an option to terminate a particular lease due to damage or destruction
of the Space, or if Company decides not to rebuild the Space, the Agreement
shall terminate as of the date of the damage. Monthly recurring fees for Space
and Services shall proportionately abate for the period from the date of such
damage.
     
12.
 
If neither the landlord of the Facility nor Company exercises the right to
terminate, Company shall repair the particular Space to substantially the same
condition it was in prior to the damage, completing the same with reasonable
speed. In the event that Company shall fail to complete the repair within a
reasonable time period, Customer shall have the option to terminate the
Agreement with respect to the affected Space, which option shall be the sole
remedy available to Customer against Company under the Agreement relating to
such failure. If the Space or any portion thereof shall be rendered untenable by
reason of such damage, the Monthly recurring fee for Space and Services shall
proportionately abate for the period from the date of such damage to the date
when such damage shall have been repaired.

 
AVAILABILITY
 
13.
 
Rack or co-location delivery is subject to availability. Delays in excess of 120
days past the order date may be canceled by the customer without penalty.

 
BILLING START DATE — CONNECTIVITY SERVICES
 
14.
 
Customer acknowledges that the Service is immediately billable at the contracted
rates five (5) days after the local loop component is installed and tested,
regardless of whether Customer uses the Service. Where Company does not provide
the local loop, any service level agreement otherwise applicable to the Service
and stately expressly in the Agreement shall be

   
void. Customer shall become billable at the contracted rates commencing upon the
date Customer occupies a port on Company’s equipment in respect of the Service.

 
DOMAIN NAMES AND INTERNET PROTOCOL NUMBERS
 
15.
 
Customer warrants that any domain name registered or administered on its behalf
will not violate the trademark or other intellectual property rights of any
third party and that Customer will comply with the rules and procedures of the
applicable domain name registries, registrars, or other authorities. Customer
irrevocably waives any claims against Company that may arise in connection with
the registration or administration of domain name(s). Any Internet Protocol
numbers (“IP Numbers”) assigned to Customer by Company in connection with the
Services shall be used only in connection with the Services. In the event
Customer discontinues use of the Services for any reason, or this Agreement
expires or is terminated for any reason, Customer’s right to use the IP Numbers
shall terminate.

 
Notwithstanding anything in this Agreement, Customer acknowledges and agrees
that:
 
(1) Customer may not exceed 80% or 6 Kw of any 30A/250V UPS circuit, and
 
 
22

--------------------------------------------------------------------------------

 
 
(2) Any additional load on a Non-UPS circuit in excess of a 6 Kw of aggregate
usage on all circuits will incur additional usage charges per month (not
pro-rated), which Customer agrees to pay. Notwithstanding anything in this
subsection, Customer must reduce power usage for each Cabinet to less than 6 Kw
within 10 days of the first record of violation (based on Company’s
statistics)(“Remedy Period”). If Customer does not reduce power usage to the
acceptable level specified herein within the Remedy Period, Company may suspend
Services in whole or part, or alternatively terminate any or all services to
Customer as a material breach of this Agreement. Company is not required to
notify Customer or monitor power usage in respect of subsections (1) or (2)
hereof. Customer acknowledges and agrees that violation of these rules is a
material breach of these service terms placing Company assets in jeopardy, and
accepts that Company may take any action Company may deem necessary or expedient
to protect its assets, facilities and network in the event Company detects a
violation of this Section.
 
SAFE LOAD CAPACITY
 
16.
 
Customer will not exceed, at any time, the Safe Load Capacity on: (a) the
primary power circuit, where Customer is using only the primary power circuit;
or (b) the primary power circuit together with any secondary power circuits also
being used by Customer, where Customer is drawing power from multiple sources.
For the purposes of this paragraph, the Safe Load Capacity is equal to 80% of
the amperage rating of the primary power circuit. For greater certainty, where
multiple power sources are being used by Customer, the maximum aggregate usage
may not exceed the Safe Load Capacity. In addition, where Customer uses non-UPS,
‘passive’ or ‘street power’ in addition to the primary (UPS or ‘active’) power,
then, where the aggregate of all power used exceeds the Safe Load Capacity,
Customer shall be liable to pay and shall pay for additional power in excess of
the Safe Load Capacity at Company’s then-current rates, not pro-rated. Where
Customer is in breach of this paragraph, Company may, at its sole option and
reasonable discretion to protect Company property and other Data Center
customers, either notify Customer in writing to reduce power usage in order to
bring itself into compliance with this paragraph within five (5) days of the
date of such notice, or immediately suspend Services in whole or part without
notice.

 
PHYSICAL SECURITY REVIEWS
 
17.
 
Type II SAS70 Audit Report. As of the Effective Date, Company’s affiliate has
obtained a third-party Type II SAS70 audit of the Data Center in Toronto, Canada
designated in SOFs as “TOR6”. Upon request, Company will provide a copy of the
auditor’s SAS70 report with respect to this facility upon execution of Company’s
form of Non-Disclosure Agreement referencing this report. During the Minimum
Service Period and any extensions there to, it is the intention of Company and
its affiliates to maintain a Type II SAS70 audit or equivalent report with
respect to TOR6.
     
18.
 
On-Site Security Review. Upon 30 days written request, Company will allow
Customer to participate in an on-site Security Review at one of Company’s
facilities (“Security Review”). Such review will include the following: 1)
Company will provide Customer with information relating to Company’s security
policies and procedures, including without limitation third-party audit reports
or assessments of the effectiveness of Company’s security controls and
procedures to the extent such third-party reports or assessments are available
with respect to the services purchased by Customer; 2) Company will make
relevant subject matter experts available in person, or by telephone, to answer
customer questions relating to its security controls and procedures; and 3)
Company will provide an escorted tour of the facility to allow Customer to view
Company’s general operations, including security, at the facility.

 
In no case will information shared under this section include confidential
information of third parties (e.g., information relating to Company’s customers,
etc.) or highly sensitive information of Company (e.g., classified, restricted,
legally privileged information, etc.). Such Security Review shall be permitted
twice annually. Upon Customer’s written request during the Minimum Service
Period (but no more frequently that three times in every 12-month period in any
event), Company will provide a certification letter, in Company’s form, to
Customer with respect to Company’s security controls at TOR6.
 
19.
 
Remote Hands — Not Included. Any such Security Review will be performed at
Customer’s expense, and will require Customer to purchase Remote Hands services
and open a Hands & Eyes ticket. Remote Hands charges will be invoiced to
Customer separately.

 
 
 
23

--------------------------------------------------------------------------------

 
 
ANNEX 3 TO SOF 1-UU2XUS
 
This Acceptable Use Policy specifies the actions prohibited by Verizon Canada
Ltd. (“Verizon”) to users of the Verizon Network. Verizon reserves the right to
modify the Policy at any time, effective upon posting of the modified Policy to
this page.
 
ILLEGAL USE
 
The Verizon Network may be used only for lawful purposes. Transmission,
distribution or storage of any material in violation of any applicable law or
regulation is prohibited. This includes, without limitation, material protected
by copyright, trademark, trade secret or other intellectual property right used
without proper authorization, and material that is obscene, defamatory,
constitutes an illegal threat, or violates export control laws.
 
SYSTEM AND NETWORK SECURITY
 
Violations of system or network security are prohibited, and may result in
criminal and civil liability. Verizon will investigate incidents involving such
violations and may involve and will cooperate with law enforcement if a criminal
violation is suspected. Examples of system or network security violations
include, without limitation, the following:
 

 
•
 
Unauthorized access to or use of data, systems or networks, including any
attempt to probe, scan or test the vulnerability of a system or network or to
breach security or authentication measures without express authorization of the
owner of the system or network.
         
•
 
Unauthorized monitoring of data or traffic on any network or system without
express authorization of the owner of the system or network.
         
•
 
Interference with service to any user, host or network including, without
limitation, mailbombing, flooding, deliberate attempts to overload a system and
broadcast attacks.
         
•
 
Forging of any TCP-IP packet header or any part of the header information in an
email or a newsgroup posting.

 
EMAIL
 
Sending unsolicited mail messages, including, without limitation, commercial
advertising and informational announcements, is explicitly prohibited. A user
shall not use another site’s mail server to relay mail without the express
permission of the site.
 
USENET
 
Posting the same or similar message to one or more newsgroups (excessive
cross-posting or multiple-posting, also known as “SPAM”) is explicitly
prohibited.
 
INDIRECT OR ATTEMPTED VIOLATIONS OF THE POLICY, AND ACTUAL OR ATTEMPTED
VIOLATIONS BY A THIRD PARTY ON BEHALF OF A VERIZON CUSTOMER OR A CUSTOMER’S END
USER, SHALL BE CONSIDERED VIOLATIONS OF THE POLICY BY SUCH CUSTOMER OR END USER.
 
Complaints regarding illegal use or system or network security issues may be
sent to security@verizonbusiness.com.
 
Complaints regarding SPAM or other email abuse may be sent to
abuse-mail@verizonbusiness.com.
 
Complaints regarding incidents of phishing or spoofing may be sent to
phishing@verizonbusiness.com.
 
Complaints regarding USENET abuse may be sent to abuse-news@verizonbusiness.com.


 
24

--------------------------------------------------------------------------------

 
